DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	4
A. Claims 1, 5, 7, 9, 10, 13, 14, 17, 21, 26, 32, 35, 36, 41, 42, 45, 46, and 49-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	4
1. Claims 1, 14, and 21	4
2. Claim 50	5
B. Claim 49 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.	7
IV. Claim Rejections - 35 USC § 103	10
A. Claims 1, 5, 7, 9, 10, 13, 26, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194524 (“Hu”) in view of US 2016/0351715 (“Jung”), US 2017/0352726 (“Zhou”), WO 2018/004687 (“Liao”), and US 2015/0214367 (“Chang”) and further as evidenced by either of US 2016/0020110 (“Lu”) and US 2014/0369115 (“Kim”) for claim 1 only.	10
B. Claims 1, 5, 7, 9, 10, 13, 26, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and either of Lu and Kim.	28
C. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and Kim.	29
D. Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and Lu.	31
E. Claims 1, 7, 9, 10, 13, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047632 (“Zhang”) in view of US 2017/0358577 (“Lin”), Jung, Zhou, Liao, and Chang, and further as evidenced by either of Lu and Kim for claim 1 only.	33
F. Claims 1, 7, 9, 10, 13, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Zhou, Liao, Chang, and either of Lu and Kim.	47
G. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Zhou, Shinohara, Liao, Chang, and Kim.	48
H. Claims 14, 17, 21, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, and Chang, and as evidenced by, or further in view of, either of Lu and Kim.	49
I. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, Chang, and Kim.	64
J. Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, Chang, and Lu.	65
V. Response to Arguments	68
A. Hu as the primary reference	68
B. Zhang as the primary reference	70
Conclusion	70

I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Each of independent claims 1, 14, and 21 is objected to for the following informalities:
Each of independent claims 1 and 21 was amended to include the feature,
wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature.
Independent claim 14 was similarly amended to include the feature,
wherein the first material is the same as the first dielectric feature, and the second materials are the same as the second dielectric features.
Because a “material”, i.e. a composition of matter, and a “feature”, i.e. a structure that is made from a composition of matter, are not the same thing, the following wording is suggested for clarity:
For claims 1 and 21, 
wherein the remaining spacer portion comprises a first material the same as that material used to make the first dielectric feature, a second material the same as that material used to make the second dielectric feature, and a third material the same as that material used to make the third dielectric feature.
For claim 14,
wherein the first material and the dielectric material used to make the first dielectric feature are and a dielectric material used to make the second dielectric features are the same 
Other wordings may also be used to convey the same point.  
Appropriate correction is required.
III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1, 5, 7, 9, 10, 13, 14, 17, 21, 26, 32, 35, 36, 41, 42, 45, 46, and 49-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
1. Claims 1, 14, and 21
Each of independent claims 1 and 21 was amended to include the feature,
a remaining spacer portion on the STI structure, wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature.
Independent claim 14 was similarly amended to include the feature,
a remaining spacer portion on the STI structure, wherein the remaining spacer portion comprises a first material and a pair of spaced apart second materials sandwiching the first material, and wherein the first material is the same [dielectric material from which the first dielectric feature is made] as the first dielectric feature, and the second materials are the same as the second dielectric features.
With regard to some residual portion of each of the first, second, and third dielectric layers that make up the gate spacers, also remaining on the STI structure, the Instant Application states only,
In the depicted embodiments, the dielectric layers 140, 150, 160 and 170 are absent except for in the gate spacers 190.  In some other embodiments, at least some portions of the dielectric layers 140, 150, 160 and 170 remain, such as, on the isolation dielectric 120 and/or sidewalls of the semiconductor fin 110.
(Instant Specification: ¶ 27; emphasis added)
dielectric layers may remain on the STI structure and (2) the remaining portions of the dielectric layers used to make the gate spacer are identical whether in the gate spacer or on the STI structure.  In addition, the “remaining spacer” is not shown in the drawings, despite Applicant stating that support exists in Fig. 13A of the Instant Application (Remarks filed 11/24/2021, p. 12).  In addition, there is no discussion in the Instant Specification as to how to distinguish that which is “spacer” versus that which is “remaining spacer”.  As such, there is not support for a “remaining spacer portion” as distinct from the “spacer”.  Rather there is only support for remaining portions of the dielectric layers used to make the gate spacers. 
In addition, because the remaining portions of the three dielectric layers used to make the gate spacer are identical whether in the gate spacer or on the STI structure, to the extent that Applicant intended the claimed “remaining spacer portion” to be the remaining portions of the three dielectric layers, there is also not support for the open-ended language “comprises” which would allow the “remaining spacer portion” to include additional materials, which is not supported in the Instant Application.
Based on the foregoing, the new features quoted above introduce new matter to each of independent claims 1, 14, and 21.
The remaining listed claims depend from one of independent claims 1, 14, and 21 and are rejected for including the same unsupported features.

2. Claim 50
Claim 50 reads,
50. (New) The semiconductor device of claim 1, wherein a thickness of the first dielectric feature [150] and a thickness of the second dielectric feature [160] are both smaller than a thickness of the third dielectric feature [140].  
140, 150, and 160, making up the overall spacer structure 190.  Applicant asserts support for the above features in Figs. 13A (Remarks filed 11/24/2021, p. 12).  However, the Instant Specification explicitly states that that drawings are not to scale, i.e. “It is noted that, in accordance with the standard practice in the industry, various features are not drawn to scale.  In fact, the dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion.” (Instant Specification: ¶ 3; emphasis added)  As such, there is not support for making the third dielectric layer 140, i.e. one of the dielectric layer 140 contacting the gate structure 222 and the fin 110, thicker than each of the first 150 and second 160 dielectric features.  
Moreover, the Instant Application teaches away from this order of relative thicknesses.  In this regard, the point of the invention is to make the spacer structure 190 to have a reduced dielectric constant by sandwiching a low-dielectric-constant (low-k) layer 150 (i.e. the claimed “first dielectric feature”) between more etch-resistant dielectric layers 140 and 160 (i.e. the claimed third and second dielectric features, respectively).  However, along with the higher etch resistance of the dielectric materials of layers 140 and 160 comes significantly higher dielectric constants than that of the low-k, first dielectric layer 150.  As such, the point is to make the first dielectric layer 150 the thickest of the three layers in order to most reduce the composite dielectric constant of the overall spacer 190.  As such, making the third dielectric layer 140 having a relatively higher dielectric constant teaches away from the entire point of the Instant Invention.  
It cannot be the case that claim 50 could distinguish over the prior art on the basis of a feature which no examiner at the USPTO could subsequently enforce against claims of another not to scale (supra) and (2) proportions cannot be taken from the drawings unless there is an explicit disclosure that the drawings are to scale (MPEP 2125(II) citing Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) ).  

B. Claim 49 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, without undue experimentation.
Claim 49 reads,
49. (New) The semiconductor device of claim 1, wherein viewed in both a cross section along a lengthwise direction of the fin and a cross section perpendicular to the lengthwise direction of the fin, the epitaxy structure always has two sloped planar facets meeting at a sharp corner at a highest point of the epitaxy structure.
Claim 49 effectively requires the top portion of the epitaxy structure to have a square pyramidal shape with a single apex, in order to get the two pairs of perpendicularly-oriented “sloped planar facets”.  All that is stated in the Instant Specification with regard to the epitaxy structure 200 is as follows:
[0031] Reference is made to FIGS. 9A and 9B. An epitaxy structure 200 is formed on the thinned source/drain portion 112s of the semiconductor fin 110. The thinned source/drain portion 112s protruding above the isolation dielectric 120 can be wrapped by the epitaxy structure 200, as shown in FIG. 9B.  The epitaxy structure 200 and the thinned source/drain portion 112s wrapped by the epitaxy structure 200 can be collectively referred to as a source/drain region with cladding.  As illustrated in FIGS. 7B, 8B and 9B, the formation of the source/drain region includes thinning, but not totally removing, an original portion of semiconductor fin 110 above the isolation dielectric 120, and then epitaxially growing epitaxy structure 200 on the thinned portion of the semiconductor fin 110 above the isolation dielectric 120. This may be advantageous to maintain the strain in channel portions 110c, and may be advantageous to reduce height losses of the gate spacers 190. 

[0032] The epitaxy structure 200 may be formed using one or more epitaxy or epitaxial (epi) processes, such that a Si feature, a SiGe feature, and/or other suitable features can be formed in a crystalline state around the thinned source/drain portion 112s of the semiconductor fin 110.  In some embodiments, the lattice constant of the epitaxy structures 200 is different from the lattice constant of the semiconductor fin 110, so that the channel portions 110c of the semiconductor fin 110 can be strained or stressed by the epitaxy structures 200 to improve carrier mobility of the semiconductor device and enhance the device performance. The epitaxy processes include CVD deposition techniques (e.g., vapor-phase epitaxy (VPE) and/or ultra-high vacuum CVD (UHV-CVD)), molecular beam epitaxy, and/or other suitable processes.  The epitaxy process may use gaseous and/or liquid precursors, which interact with the composition of the thinned source/drain portion 112s of the semiconductor fin 110 (e.g., silicon).  Thus, a strained channel can be achieved to increase carrier mobility and enhance device performance.  The epitaxy structure 200 may be in-situ doped.  The doping species include P-type dopants, such as boron or BF2; N-type dopants, such as phosphorus or arsenic; and/or other suitable dopants including combinations thereof.  If the epitaxy structure 200 is not in-situ doped, a second implantation process (i.e., a junction implant process) is performed to dope the epitaxy structure 200.  One or more annealing processes may be performed to activate the epitaxy structure 200. The annealing processes include rapid thermal annealing (RTA) and/or laser annealing processes.
(Instant Specification: ¶¶ 31-32 at pp. 13-14; emphasis added)
Those having ordinary skill in the art know that (1) all exposed surfaces of the semiconductor (silicon) material, including the substrate 100 and the fin 110 will also serve as a seed (nucleating) layer for epitaxial growth of the semiconductor epitaxy layer 200, and (2) the rate of growth of the epitaxial semiconductor material on a given exposed crystal face is equal everywhere on said face.  As such, the entire top, horizontal surface of the trimmed fin 112s would show the same rate of growth for the epitaxially growing semiconductor material thereby producing a “corner” (as claimed) along the entire length extending between the sidewalls of the 200 on the top surface of the trimmed fin 112s, such that the growth is fastest at the single central point of the exposed top face of said trimmed fin 112s between the gate spacers 190 and then slower away from said single central point.  However, as stated above, because the rate of growth of the epitaxial semiconductor material on a given exposed crystal face is equal everywhere on said exposed face, and the exposed top surface of the trimmed fin 112s extends the entire length between the gate spacers 190, controlling the growth at a single point versus the entire top surface of the trimmed fin 112s would not happen.  
As further evidence, see US 2015/0194524 (“Hu”) at Figs. 4-5, which is commonly assigned to the same Assignee of the Instant Application.  Figs. 4-5 of Hu show that the epitaxial growth rate is the same across the entire length of the exposed top surface of the fin 103, thereby producing an epitaxial structure 505 having a “corner” running along the entire length of said exposed top surface between the gate spacers 507, but not the square pyramidal structure, as claimed.  In other words, there is only the one pair of opposed sloped planar facets forming a “corner” that runs in the lengthwise direction of the fin between the gate spacers, not the claimed two pairs that are perpendicularly oriented to each other forming a square pyramid having a single apex. 
Based on the foregoing evidence, the shapes of the epitaxial structure 200 shown in Figs. 9A and 9B do not comport with reality, given the description in the Instant Application.  Thus, if the shape of the epitaxial structure as recited in claim 49 can be made, then the Instant Application fails to reasonably explain to one having ordinary skill in the art how to make the square pyramidal upper surface without undue experimentation.  In this regard, only things that 


IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 5, 7, 9, 10, 13, 26, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194524 (“Hu”) in view of US 2016/0351715 (“Jung”), US 2017/0352726 (“Zhou”), WO 2018/004687 (“Liao”), and US 2015/0214367 (“Chang”) and further as evidenced by either of US 2016/0020110 (“Lu”) and US 2014/0369115 (“Kim”) for claim 1 only.
Claim 1, as currently amended, reads,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate;
[2] a fin extending from a top surface of the semiconductor substrate 

[4] a shallow trench isolation (STI) structure laterally surrounding the bottom portion of the fin;
[5a] an epitaxy structure wrapping the source/drain portion and in contact with a top surface of the bottom portion of the fin, 
[5b] wherein the epitaxy structure has opposite first and second corners and a third corner between the first and second corners, and 
[5c] the first and second corners are above a top surface of the source/drain portion of the fin;
[6] a contact plug disposed on the epitaxy structure, 
[7a] two gate stacks on a channel portion of the fin, 
[7b] wherein the source/drain portion is thinner than the channel portion, and
[7c] wherein the epitaxy structure is between the two gate stacks but not outside of the two gate stacks; 
[8a] first and second gate spacers on sidewalls of one of the two gate stacks, the first and second gate spacers each comprising; 
[8b] a first dielectric feature; 
[8c] a second dielectric feature having a bottom above a bottom of the first dielectric feature; 
[8d] a third dielectric feature in contact with the fin and spaced apart from the second dielectric feature; and 
[8e] a dielectric cap capping the first dielectric feature, 
[9a] the first dielectric feature having 
[9b] a dielectric constant less than that of the dielectric cap and 
[9c] a uniform thickness,
[8e-1] wherein the dielectric cap is made of SiOC; and
[10a] a remaining spacer portion on the STI structure, 
wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature. 

With regard to claim 1, Hu discloses,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate 101 [¶ 12]; 
[2] a fin 103 [¶ 14] extending from a top surface of the semiconductor substrate 101; 
[3] and having a source/drain portion 501, 503 formed from a top portion of the fin 103 and extending from a top surface of a bottom portion of the fin 103 [as shown in Figs. 4 and 5; ¶¶ 24-28]; 
[4] a shallow trench isolation (STI) structure 105 … surrounding the bottom portion of the fin 103 [as shown in Fig. 5; ¶ 12];
[5a] an epitaxy structure 505 … in contact with a top surface of the bottom portion of the fin 103 [Fig. 4-6; ¶¶ 24-28],
[5b] wherein the epitaxy structure 505 has opposite first and second corners and a third corner between the first and second corners [as shown in Fig. 5], and 
[5c] … [not taught] … 
[6] a contact plug 603 [¶ 30] disposed on the epitaxy structure 505; 
[7a] two gate stacks [either left 407/409 and center 407/409 or right 407/409 and center 407/409; ¶ 23] on a channel portion of the fin 103
[7b] … [not taught] …
[7c] wherein the epitaxy structure 505 is between the two gate stacks but not outside of the two gate stacks [as shown in Figs. 5 and 6]; and 
[8a] first and second gate spacers 507 [¶ 24] on sidewalls of one of the two gate stacks 407/409, the first and second gate spacers 507 each comprising: 
[8b] a first dielectric feature [¶ 24]; 
[8c] a second dielectric … [¶ 24]; 
[8d] a third dielectric feature … [¶ 24]; and 
[8e] … [not taught] … 

[8e-1] … [not taught], 
[10a] a remaining spacer portion on the STI structure 105 [see discussion below], 
[10b] wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature [see discussion below]. 

With regard to features [8a]-[8d] of claim 1, Hu states that “spacers 507 may include one or more layers of a dielectric material such as silicon oxide, silicon nitride, silicon carbide, silicon oxynitride, or combinations thereof” (Hu: ¶ 24).  Therefore, the spacers 507 including first, second, and third layers of dielectric material, read on the first, second, and third, dielectric features, respectively, which is consistent with the spacer structure taught by Liao (infra).

With regard to features [10a]-[10b] of claim 1, as explained above under the rejection of claims under 35 USC 112(a), the Instant Application states,
In the depicted embodiments, the dielectric layers 140, 150, 160 and 170 are absent except for in the gate spacers 190.  In some other embodiments, at least some portions of the dielectric layers 140, 150, 160 and 170 remain, such as, on the isolation dielectric 120 and/or sidewalls of the semiconductor fin 110.
(Instant Specification: ¶ 27; emphasis added)
As such, the claimed “remaining spacer portion” may reasonably be taken as any portion of the first, second, and third dielectric layers on the STI or on the sidewalls of a fin.  As shown in Figs. 4-5 of Hu, the spacers 507—which may be made from “one or more layers of dielectric material” (Hu: ¶ 24)—remain on each of the sidewall the fins 103 and on the surface of the STI 105; therefore, the materials of the spacers 507 are identical to the layers of the remaining spacer 103 and the STI 105.  As such, Hu discloses all of the limitations of features [10a]-[10b].
This is all of the features of claim 1 disclosed in Hu.

With regard to feature [4] of claim 1, while Hu discloses a STI structure 105, Hu does not show that it extends all of the way around the fin 103 to meet the limitation of “laterally surrounding the fin 103”. 
Liao, like Hu, is drawn to a finFET having a spacer 340/345/348 made from multiple layers of dielectric 340, 345, and 348, and an epitaxy structure 350 grown on the fin 203(204) (Liao: Fig. 2; p. 7, lines 6-8; p. 17, lines 5-17; p. 19, lines 1-3).  Liao further shows in Fig. 2 and states in the specification that the isolation structure 280 surrounds the fin 203(204), i.e. at all sides, and therefore “laterally” surrounds the fin (Liao: p. 6, lines 29-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the STI structure 105 to also laterally surround the fin 103 in Hu, as taught in Liao, in order to electrically isolate the entire fin and therefore finFET(s) from other fins and finFETs in the integrated circuit device made by multiple finFET(s) on multiple fins. 

With regard to features [5a], [5c], and [7b] of claim 1, although Hu teaches that the source/drain 501, 503 is formed by recessing the fin 103 and then epitaxially growing the stress-inducing material 505 (Hu: ¶ 25), Hu does not teach that the epitaxial structure 505 is “wrapping” a “source/drain portion”, as required by feature [5a], or has the first and second corners above the top surface of the source/drain portion of the fin, as required by feature [5c].  
Jung, like Hu, teaches a finFET including a gate electrode 116/117 having sidewall spacers SP thereon (Jung: Figs. 1, 2A, 2B; ¶ 49), and a source/drain region SDS (Jung: ¶ 57) formed by forming a fin AF from a semiconductor substrate 100 (Jung: ¶ 49), etching the fin AF to remove a portion (forming fin SDF; Fig. 9; ¶ 77), and finally growing a doped epitaxial portion 110 thereover (Jung: Fig. 10; ¶¶ 80-81).  Jung, further teaches the benefit of forming a transistor having a strained channel by making the epitaxial layer 110 on the thinned source/drain portion to be SiGe, stating,
[0083] In the conventional fin-FETs, the formation of source/drain structures may include recessing a portion of a fin pattern to expose a substrate and then performing an epitaxial growth process using the exposed portion of the substrate as a seed layer. However, in the case where there is a difference in width and/or depth between the recessed regions, the epitaxial patterns may be formed to have different volumes. As such, there may be a difficulty in forming the source/drain structures with the same volume. A small source/drain structure may be higher than a large source/drain structure, in terms of electric resistance and contact resistance between the source/drain structure and a metal contact thereon. This may lead to deterioration in electric characteristics of a semiconductor device. 
[0084] By contrast, according to example embodiments of the inventive concept, instead of the recessing process, a trimming process may be locally performed on a portion of a fin pattern (i.e., the source/drain fin region SDF) serving as a source/drain electrode.  An epitaxial layer may be formed on the fin pattern, on which the trimming process is performed, and the thermal treatment process may be performed to diffuse impurities from the epitaxial layer into the fin pattern.  As a result of the thermal treatment process, the impurity region IR may be formed in the source/drain fin region SDF, and thus, it is possible for a transistor to have desired electric characteristics. This may make it possible to improve electric characteristics of a semiconductor device. 
(Jung: ¶¶ 83-84; emphasis added)
Therefore, Jung teaches features [3], [5a], [5b], and [7b] of claim 1 --as consistent with the Instant Application-- as follows:
SDF formed from a top portion of the fin AF(AR) and extending from a top surface of a bottom portion of the fin AF(AR) [Jung: Figs. 1, 2A, 2B; ¶¶ 49-50]; 
[5a] an epitaxy structure 110 wrapping the source/drain portion SDF and in contact with the top surface of the top portion of the fin AF(AR) [id.],
[5b] wherein the epitaxy structure 110 has opposite first and second corners and a third corner between the first and second corners, 
[5c] … [not taught] …
[7b] wherein the source/drain portion SDF is thinner than the channel portion GAF [id.]; and 
With regard to feature [3], note that the Instant Specification makes clear that the claimed “source/drain potion”, including its pre-trimmed 110s (Fig. 7B) and post-trimmed 112s (Fig. 8B) is still a part of the fin 110, itself --not a distinct element “extending from a top surface of the fin”, as currently claimed.  (See published version of the Instant Application, US 2018/0151716 at ¶¶ 26-29; Figs. 7B and 8B.)  As such, Jung has been interpreted in this light, as explained, above. 
With regard to feature [7b], because there is a sacrificial gate structure 104 in place when the fin AF(AR) is trimmed, the width of the fin at the channel region GAF is unchanged, thereby resulting in “the source/drain portion SDF [being] thinner than the channel portion GAF” (Jung: Figs. 6-9; ¶¶ 72-79).
Inasmuch as Hu forms the source/drain region by etching away a portion of the fin 103, i.e. recessing the fin, and then using epitaxial overgrowth to form doped source/drain regions 501, 503 (id.), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source/drain regions of the fin 103 in Hu by Jung’s method of thinning the semiconductor fin 103 (rather than “recessing” the fin 103) and then using epitaxial overgrowth such that the doped epitaxial layer wraps the thinned fin portion, supra).  As such, Jung may be seen as an improvement to Hu in this respect.  (See MPEP 2143.)  
With regard to feature [5c] of claim 1, requiring the epitaxy structure to have …
[5c] the first and second corners are above a top surface of the source/drain portion.
Jung does not teach the feature, “wherein … the first and second corners are above a top surface of the source/drain portion”.
Zhou, like Jung, teaches an epitaxy structure 608 grown on the fin 604 of a finFET (Zhou: ¶¶ 54, 59-60).  In Zhou, the epitaxy structure originally has the same shape as that in Jung, i.e. the diamond shape with the three corners (Zhou: Fig. 6B; Jung: Figs. 2A, 2B) which is the result of the crystallographic faces of the fin (Zhou: ¶ 60).  In addition, Zhou trims the width of the epitaxy structure by removing the original corners on the sides of the fins to form a flat surface perpendicular to the substrate surface and two new corners, i.e. the claimed first and second corners, that are higher than the top surface of the fin 604 (Zhou: Figs. 6B-6F; ¶¶ 62-83), resulting in the feature, 
[5b] wherein the epitaxy structure 505 has opposite first and second corners and a third corner between the first and second corners, and 
[5c] the first and second corners are above a top surface of the source/drain portion 604.
Zhou teaches the trimming of the corners is to prevent merging of the epitaxial structure between adjacent fins which can result in device failure and deformed device structure:
As the deposition process proceeds, the lateral portion 156 of the diamond-like structures 132, 134 may be undesirably merged, forming an overlapping portion 158 blocking a channel 160 defined between the fin structures 102.  Undesired early close-up between the diamond-like structures 132, 134 between the fin structures 102 often results in an 160 with proper and desired electrical performance, resulting in device failure and deformed device structure.
(Zhou: ¶ 7; emphasis added)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to trim the corners on the sides of the fins of Jung (used in Hu), as taught by Zhou, in order to prevent merging of the epitaxy structures and the associated negative consequences of device failure and deformed device structure (id.).  As such, Zhou may be seen as an improvement to Jung (and Hu) in this regard—especially since Hu shows in Fig. 5 that there are adjacent epitaxy structures 505 which could contact each other, thereby showing that the epitaxy structure of Hu/Jung could contact each other and would thereby benefit from the trimming taught in Zhou.  
So modified, the resulting new corners in the epitaxy structure of Jung/Zhou used in Hu are located above the top surface of the source drain portion, as shown in Zhou’s Fig. 6F.
This is all of the limitations of features [5a], [5c], and [7b] of claim 1.

With regard to features [8b]-[8e], [9a]-[9c], and [8e-1] of claim 1,
[8a] a first gate spacer on a sidewall of one of the two gate stacks, the first gate spacer comprising 
[8b] a first dielectric feature, 
[8c] a second dielectric feature having a bottom above a bottom of the first dielectric feature, 
[8d] a third dielectric feature in contact with the fin and spaced apart from the second dielectric feature, and 
[8e] a dielectric cap capping the first dielectric feature, 
[9a] the first dielectric feature having 
[9b] a dielectric constant less than that of the dielectric cap and 

[8e-1] wherein the dielectric cap is made of SiOC; and 
As explained above, Hu discloses the claimed first gate spacer 507 on the sidewall of the gate stacks 407/409 that may be made from one or layers of dielectric material (Hu: ¶ 24), but does not teach the that it is made from three dielectric layers and a dielectric cap having the configuration and relative dielectric constants or materials required by features [8b]-[8e], [9a]-[9c], and [8e-1] of claim 1.  
Liao, like Hu, teaches at least one finFET having gate spacers 340/345/348 on the sidewalls of a gate stack 330/250 as well as a source/drain portion 350 and an epitaxy structure 350 on the source drain region and a contact plug 260 to the epitaxy structure (Liao: Figs. 2, 3, 5, 12, 14, 20; p. 7, lines 6-8 and 24; p. 11, lines 7-10; p. 17, lines 5-17; paragraph bridging pp. 18-19).  In addition, Liao teaches that the gate spacers include all of features [8b]-[8e] and [9a]-[9c] of claim 1, inter alia, as follows:
[8a] at least one gate spacer 340/345/348 on a sidewall of the gate stack 330/250, the gate spacer comprising 
[8b] a first dielectric feature 345 [Liao: p. 8, line 9 to p. 9, line 8], 
[8c] a second dielectric 348 feature having a bottom above a bottom of the first dielectric feature 345 [as evidenced by either of Lu and Kim; see discussion below], 
[8d] a third dielectric feature 340 in contact with the fin 203 (204) [at channel 320; p. 7, lines 3-8 and p. 11, line 14] and spaced apart from the second dielectric feature 348, and 
[8e] a dielectric cap 235 capping the first dielectric feature 345, 
[9a] the first dielectric feature 345 having 
[9b] a dielectric constant less than that of the dielectric cap 235 [Liao: p. 8, line 9 to p. 9, line 8; p. 9, lines 14-15] and 
[9c] a uniform thickness [as shown in Fig. 3], 
a remaining spacer portion on the STI structure 280 [Liao: Fig. 2; p. 6, lines 29-31; p. 7, lines 12-17] see discussion below], 
[10b] wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature [see discussion below]. 

With regard to feature [8c] of claim 1, Liao discusses variations of the spacers’ structure, some of which are shown in Figs. 13A-13C.  Of particular note, Fig. 13B shows the results of a single etching step after depositing conformal spacer layers, 340 and 345, which leads to footing 346 in the first deposited spacer layer 340.  Consequently, the bottom of spacer layer 345 is above the bottom of layer 340 due to the footing 346 extending below layer 345. 
Liao further states that the spacer 340/345/348 can be formed by first depositing all three conformal layers 340, 345, 348 and then performing only a single etch, stating, “in some alternative embodiments, a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28).  Therefore, there would necessarily be footing in each of the spacer layers 340 and 345, said footing in layer 345 extending below the bottom of layer 348.  As such, with this variation, the second dielectric layer 348 would necessarily, inherently have “a bottom above a bottom of the first dielectric feature 345” as required by feature [8c] of claim 1.  As evidence, see Figs. 1A and 1B of Lu or Figs. 1 and 2 of Kim.
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
Liao teaches that the benefit of the “hybrid spacer”, wherein the central layer 345 is made of a low-dielectric-constant material, i.e. lower than either of the sandwiching layers 340 and 348, is to reduce the overall dielectric constant of the spacers that retain etch resistance during 

With regard to feature [10a]-[10b], as shown in Fig. 2, Liao, like Hu, shows that the spacers 340/345/348 extend onto the isolation structure 280 and therefore meet all of the requirements of features [10a]-[10b] based on the same reasoning as applied to the spacers 507 of Hu, as explained above.  In addition, the footing portion 346 of the spacers 340/345/348 resulting from forming the three dielectric layers, 340, 345, and 348, and then performing a single etch (supra) may also be taken as the claimed “remaining spacer portion”. 

With regard to feature [8e-1] of claim 1, requiring the capping layer be made from SiOC, Liao states, 
In the present context of gate spacers, a low-k dielectric material has a relative permittivity (dielectric constant or k-value) below 5.0.  For example, a silicon nitride (SiN) spacer would be associated with a relative permittivity of 7-8, and is therefore not considered a low-k spacer material.  A compound such as carbon-doped silicon (SiC) may have a dielectric constant above or below 5.0 depending on its specific composition, defect density etc.  Many pure silicon carbide compositions are known to have a k value of 3-4, for example, and such materials are therefore to be considered low-k dielectrics in the present context of gate spacers.  A compound such as carbon-doped silicon nitride (SiCN) may have a k value above or below 5.0, again depending on its specific composition, etc.  Some SiCN compositions, with k values in the mid-4's for example, are also considered low-k dielectrics in the present context.  Some silicon oxynitride (SiON) compositions may also be above or below the 5.0 threshold, depending on their nitrogen content and defect density, for example. Silicon dioxide (SiO2), associated with a k value of 3.9, is considered a low-k dielectric in the present context of gate spacers. Materials with a relative permittivity below that of silicon dioxide, such as, but not limited to, carbon-doped silicon oxide ( SiOC(H)), polyimide, HSQ, or MSQ, are also considered low-k dielectric materials in the present context just as they typically are in the context of inter-layer dielectric (ILD) materials.  Many of the above materials falling within the k value below 3.9 (e.g., SiOC).
(Liao: p. 6, lines 1-21; emphasis added)
Low-k dielectric 345 may be any dielectric material having a relative permittivity below 5.0.  In some further embodiments, low-k dielectric 345 is of a dielectric material having a relative permittivity below 3.9. In some examples, low-k dielectric 345 is a SiON, SiC, SiCN, or SiOC composition that has a relative permittivity below 5.0.  Low-k dielectric 345 may also be of other compositions having a relative permittivity below 5.0.
(Liao: p. 8, lines 27-31; emphasis added)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the central dielectric layer 345 of the spacers from SiOC(H), HSQ, or MSQ, for example, since Liao explicitly suggests these materials can be used.
As to the material of the capping layer 235, Liao states, 
Spacer cap 235 may be of any dielectric material known to be more resistant to downstream processing than low-k dielectric 345.  The inventors have found spacer cap 235 to be particularly helpful in protecting low-k dielectric 345 during subsequent processing.  Indeed, the inventors have found low-k dielectric 345 may be sufficiently protected by only spacer cap 345 so that additional complexity associated with inner and outer dielectric layers 340, 348 may be avoided.  Spacer cap 235 may include a dielectric material having a higher relative permittivity than low-k dielectric 345.  In some such embodiments, spacer cap 235 includes a dielectric material having a relative permittivity of at least 5.0.  In some exemplary embodiments, spacer cap 235 includes one or more of SiC, SiCN, SiN, SiON.  Dielectric materials of even higher relative permittivity, such as, but not limited to, Al2O3, may also be employed as spacer cap 235.  However, depending on the spacer cap height HS,C, a material of somewhat lower relative permittivity may be more or less advantageous from the standpoint of the hybrid spacer's overall parasitic capacitance contribution.
(Liao: p. 9, lines 9-21; emphasis added)

In this regard, Chang teaches a protective layer, i.e. a capping layer 106 formed over the sidewall spacers 1033 (and gate structure 1036/1035/1039) that may be made of materials overlapping those in Liao and including SiOC, specifically, “silicon nitride, sulfur nitride [sic], SiN, SiON, SiC, SiOC, SiCN, a low-k film” (Chang: ¶¶ 45, 55; Fig. 7).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SiOC as the material for the capping layer 235 of Liao because (1) Chang teaches that SiOC is suitable for a capping layer material (supra) and (2) and it would somewhat reduce the overall dielectric constant of the spacer, as suggested by Liao.
Finally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hybrid gate spacers of Liao—including the footing—as the gate spacers 507 in Hu, wherein the central dielectric layer 345 (i.e. the claimed “first dielectric feature”) is one of SiOC(H), HSQ, or MSQ and the capping layer 235 is SiOC, as taught by Liao and Chang, in order to form etch-resistant spacers having an overall lower dielectric constant resulting in reduced parasitic capacitance, as taught in Liao (id.).  Therefore, Liao and Chang may be seen as an improvement to Hu in this regard.  (See MPEP 2143.)  The resulting footing may be taken as the claimed “remaining spacer portion” which contacts the STI structure 105 in Hu, as taught in each of Hu and Liao. 
The Instant Application admits that the dielectric constant of SiOC(H) is from 2.2 to 3.2 and HSQ and MSQ are from 2.1 to 2.5 (Instant Specification: ¶ 15 at pp. 5-6), each of which are low-k dielectric materials that can be used for the center spacer layer 345 in Liao (supra).  The 345 in Liao and SiOC as the capping layer, still results in the dielectric constant of the capping layer 235 being higher than that of the central dielectric layer, i.e. the claimed “first dielectric feature” as required by feature [9b] of claim 1. 
This is all of the features of claim 1.

With regard to claim 5, Hu modified to use the source/drain and epitaxy structure according to Jung and Zhou, and the hybrid spacer of Liao, as explained above further teaches the features of claim 5, as follows: 
5. (Previously Presented) The semiconductor device of claim 1, wherein 
[1] the second dielectric feature 348 [of the spacer of Liao used in Hu] is located between the first dielectric feature 345 [of the spacer of Liao used in Hu] and the epitaxy structure [of Hu modified according to Jung and Zhou to have the top surface of the epitaxial structure extend above the top surface of the fin in Liao which would be by 10-40 nm (i.e. the thickness 615) as shown in Zhou Figs. 6C-6F and Zhou at ¶ 60], and 
[2] an etch resistance of the second dielectric 348 feature to etching a portion of the semiconductor substrate 205 under the epitaxy structure is higher than that of the first dielectric feature 345 [Liao: paragraph bridging pp. 11-12].
With regard to feature [1] of claim 5, Liao teaches that the thickness of the overall spacer structure is from 2 nm to 10 nm (Liao: Fig. 3, paragraph bridging pp. 9-10).  Zhou further gives an example thickness 616 for the epitaxial structure 608 prior to etching of 10 nm to 40 nm (Zhou: ¶ 60) and a post trim thickness 638 of 10 nm to 25 nm (Zhou: ¶ 76).  The trimming process elevates the height of the claimed first and second corners of the epitaxy structure 608 to above the top surface of the fin 604, as shown in Figs. 6C-6F of Zhou.  As can be seen, the 604 the claimed first and second corners of the epitaxy structure 608 become.  One having ordinary skill in the art, following the principle in Zhou of trimming the epitaxial structure to enable increased finFET density as well as to prevent the prior art problem of epitaxy structures 132 of adjacent fins from joining together (Zhou: prior art Fig. 1B; ¶¶ 2, 3, 7) would have incentive to trim the epitaxy structure extensively thereby raising the height of the corner above the top surface of the fin as much as possible.  
Based on the forgoing, the modification of Hu to use the epitaxy structure of Jung/Zhou would result in the height of the claimed first and second corners of the epitaxy structure being higher than that of the top surface of the fin.  Therefore, at least the bottom surface of the claimed third dielectric feature of the gate spacer, i.e. 340 in Liao (used in Hu), would have its bottom surface lower than that of said first and second corners of the epitaxy structure of Hu/Jung/Zhou.
Because the thickness of the overall gate spacers of Liao can be from 2-10 nm (Liao: p. 9, line 31), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to raise the claimed first and second corners of the epitaxy structure by the trimming process in Zhou to be higher than at least 2-5 nm above the top surface of the fin in Liao, in order to allow maximum density of the finFETs while preventing joining of the epitaxy structures of adjacent fins, as taught in Zhou.  
Because the thickness of the third dielectric layer 340 can be as small as 1 nm (Liao: p. 10, line 27) the claimed bottom surface of the first dielectric layer 345 would be only 1 nm above the top surface of the fin in Liao while the claimed first and second corners of the epitaxy structure can be from 2-5 nm. 
345 can be as small as 2 nm (Liao: p. 10, line 28) the claimed bottom surface of the second dielectric layer 348, i.e. the topmost dielectric in the gate spacer structure 340/345/348 would be only 3 nm above the top surface of the fin in Liao, while the claimed first and second corners of the epitaxy structure can be from 2-5 nm; therefore, “the second dielectric feature 348 [of the spacer of Liao used in Hu] is located between the first dielectric feature 345 [of the spacer of Liao used in Hu] and the epitaxy structure [of Hu modified according to Jung and Zhou to have the top surface of the epitaxial structure extend above the top surface of the fin in Liao which would be by 10-40 nm (i.e. the thickness 615) as shown in Zhou Figs. 6C-6F and Zhou at ¶ 60]”.
With regard to feature [2] of claim 5, although Liao discloses these features, i.e. the relative etch selectivities of the first dielectric feature 345 of the spacer to each of the dielectric cap 235 and the third dielectric feature 340 of the spacer, the claimed hypothetical etching processes fail to have patentable weight.  In this regard, the features of hypothetically etching a portion of the substrate and hypothetically etching the gate trench are either statements of intended use or process limitations failing to have patentable weight for failing to imply a structure.  
As such, it does not matter what the relative etch selectivities are for any particular process that has not yet been performed (i.e., a statement of intended use) or even if it has been performed (i.e. process limitation).  Because the materials for the first dielectric feature 345 is different than that for each of the dielectric cap 235 and the third dielectric feature 340, the etch selectivity of an etchant may be chosen to make either of the first dielectric feature or the third dielectric features surrounding it more or less selective to said selected etchant, as is well known in the art.
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.

With regard to claims 7, 9, 10, 13, and 26, Liao further teaches the following features directed to the gate spacers used in Hu,
7. (Previously Presented) The semiconductor device of claim 1, wherein the second dielectric feature 348 is located on a sidewall of the first dielectric feature 345 distal to the one of the two gate stacks 330/250 [Liao: supra].  
9. (Previously Presented) The semiconductor device of claim 1, wherein the dielectric constant of the first dielectric feature 345 is less than that of the second dielectric feature 348 [Liao: p. 8, lines 16-18].  
10. (Previously Presented) The semiconductor device of claim 1, wherein the third dielectric feature 340 is located on a sidewall of the first dielectric feature 345 proximal to the one of the two gate stacks 330/250 [Liao: Fig. 3].    
13. (Previously Presented) The semiconductor device of claim 1, wherein the second dielectric feature 348 is capped by the dielectric cap 235 [Liao: Fig. 3].  
26. (Previously Presented) The semiconductor device of claim 1, wherein the dielectric cap 235 further caps the second 348 and third 340 dielectric features [Liao: Fig. 3].  

claim 32, Hu modified to use the source/drain trimming and epitaxy structure of Jung and Zhou (supra), further teaches,
32. (Previously Presented) The semiconductor device of claim 1, wherein the epitaxy structure has a lattice constant different from that of the source/drain portion.
Each of Hu and Jung discloses that the epitaxially grown semiconductor material (505 in Hu; 110 in Jung) may be intentionally chosen from a semiconductor material (e.g. SiGe) to have a lattice constant different from that of the material of the underlying fin (e.g. Si), in order to stress the channel region and thereby improve carrier mobility (Hu: ¶ 25; Jung: ¶ 57).

With regard to claim 35, Hu modified to use the epitaxy structure of Jung/Zhou, as explained above under claim 1, results in … 
35. (Previously Presented) The semiconductor device of claim 1, wherein 
a sidewall of the source/drain portion [SDF in Jung Figs. 2A, 2B; 604 in Zhou Fig. 6F] is substantially perpendicular to a top surface of the semiconductor substrate [100 in Jung; 218 in Zhou] and 
a sidewall of the epitaxy structure 608 is substantially parallel to the sidewall of the source/drain portion 604 [shown in Zhou Fig. 6F].  

B. Claims 1, 5, 7, 9, 10, 13, 26, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and either of Lu and Kim.
The prior art of Hu in view of Jung, Zhou, Liao, and Chang, and as evidenced by either of Lu and Kim, as explained above, discloses each of the features of claim 1, particularly feature [8c] of claim 1 (supra).  To the extent that Applicant may properly show evidence that Liao does not inherently disclose feature [8c] of claim 1 --a point with which Examiner disagrees given the evidence of record-- then this may be a difference between Liao and claim 1.

Thus to the extent Applicant may provide proof to the contrary, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow Liao’s specific suggestion to make the spacers as explicitly suggested therein, i.e. “a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28) to form footings as shown in either of Lu and Kim, resulting in Liao’s spacer structure having “a second dielectric 348 feature having a bottom above a bottom of the first dielectric feature 345”, as required by feature [8c] of claim 1.
So done the spacer of Liao modified according to Kim that is used in Hu teaches all of the features of claim 1, including feature [8c].
As to the remaining listed claims, i.e. claims 5, 7, 9, 10, 13, 26, 32, and 35, these feature were discussed above.

C. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and Kim.
Claim 46 reads,
46. (Previously Presented) The semiconductor device of claim 1, wherein in a cross-section along a lengthwise direction of the fin, the epitaxy structure forms a vertical interface with the first, second, and third dielectric features of the first gate spacer, and the vertical interface intersects with a lateral interface between the fin and a bottom surface of the third dielectric feature.

Hu modified according to Jung to trim the fin before forming the epitaxial structure and to include the gate spacer modified according to Liao or Liao/Kim to have the three layers with the footings results in the claimed “lateral interface between the fin and a bottom surface of the third dielectric feature” required by claim 46.
Hu modified according to Jung, Zhou, Liao, and Chang, does not show the claimed vertical interface between each of the first, second, and third dielectric features of the gate spacers.
Kim further shows that the stress-applying SiGe epitaxial structure 140 can be grown to sufficient height to form an interface between the all three dielectric layers, 130, 132, and 134 of the gate spacers (Kim: Figs. 1, 2, 9-10; ¶¶ 28, 30-32).
Inasmuch as none of Hu, Liao, and Jung discusses how high the epitaxial layer is grown relative to the height of the gate electrode and the gate spacers formed thereon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to grow the epitaxial layer of Hu, modified according to Jung and Zhou (supra), to sufficient height relative to the height of the gate electrode and gate spacers to form an interface between each of the three dielectric layers 340, 345, and 348 of the gate spacers of Liao used in Hu, because Kim teaches that it is suitable to grow an epitaxial layer to a height sufficient to form and interface with all three layers of the gate spacers.  
So modified the claimed vertical and lateral interfaces exist and intersect at the top surface of the bottom portion of the fin of Hu/Jung/Zhou.

D. Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung, Zhou, Liao, Chang, and Lu.
Claim 50 reads,
50. (New) The semiconductor device of claim 1, wherein a thickness of the first dielectric feature and a thickness of the second dielectric feature are both smaller than a thickness of the third dielectric feature.
The prior art of Hu in view of Lin, Jung, Zhou, Liao, Chang, and Lu, as explained above, teaches each of the features of claim 1. 
As explained above, Hu is modified to include the spacers of Liao made of the three dielectric layers 340, 345, and 348.  Liao further indicates that the center, low-k dielectric layer 345 of the spacer may have a thickness greater than that of either of the inner 340 and outer 348 dielectric layers making up the spacer, but does not limit the spacers in this manner:
Inner dielectric layer 340 occupies a lateral spacing between gate electrode 250 and source/drain contact metallization 260 corresponding to the inner spacer thickness Ts,r.  In some advantageous embodiments inner spacer thickness Ts,I is less than low-k spacer thickness Ts,LK. In some such embodiments, inner spacer thickness Ts, is 1-2 nm while low-k spacer thickness Ts,LK is 2-5 nm. 
(Liao: p. 10, lines 24-28; emphasis added)
Outer dielectric layer 348 occupies a lateral spacing between gate electrode 250 and source/drain contact metallization 260 that corresponds to the outer spacer thickness Ts,o.  In some advantageous embodiments, outer spacer thickness Ts,o is less than low-k spacer thickness Ts,LK.  In some such embodiments, outer spacer thickness Ts,o is 1-2 nm while low-k spacer thickness Ts,LK is 2-5 nm.
 (Liao: p. 12, lines 5-9; emphasis added)
Thus, based on the thickness range of 1-2 nm for each of the innermost 340 and outermost 348 dielectric layers, i.e. the claimed “third dielectric feature” and the “second dielectric feature”, respectively, Liao teaches that the thickness of the “second dielectric thickness” could be less than the thickness of the “third dielectric feature”.  However, Liao does not teach the claimed “first dielectric feature”, i.e. the center dielectric layer of the spacer having 
Lu, like Liao, teaches a spacer 108 composed of three dielectric layers, 110, 112, and 114, wherein the center dielectric layer 112 has a lower dielectric constant than the inner 110 and outer 114 dielectric layers (Lu: ¶ 36).  This is done at least for the same reasons as in Liao of (1) reducing the composite dielectric constant of the spacers (Lu: abstract, ¶ 36), and (2) increasing the etch resistance of the spacer during etching (Lu: ¶ 44).  With regard to the relative thicknesses of each of the first 110, second 112, and third 114 dielectric layers, Lu further states,
[0043] In an embodiment of the invention, a thickness of the second spacer 112a is greater than each of a thickness of the first spacer 110a and a thickness of the third spacer 114a, which should however not be construed as a limitation to the invention.  According to another embodiment of the invention, the thickness of the second spacer 112a may be less than or equal to at least one of the thickness of the first spacer 110a and the thickness of the third spacer 114a.
(Lu: ¶ 43; emphasis added)
Thus, Lu teaches the preferred relative thicknesses that are taught in Liao, but also explicitly states that the relative thicknesses are not limited and that the center, low-k dielectric layer 112a of the spacer can be “less than or equal to at least one of the thickness of the first spacer 110a and the thickness of the third spacer 114a”.  Therefore, Lu teaches (1) that the innermost spacer layer 110a, i.e. the claimed “third dielectric feature”, can be the thicker than the central dielectric layer 112a of the spacer, i.e. the claimed “first dielectric feature”, and (2) that the outermost spacer layer 114a, i.e. the claimed “second dielectric feature”, can be equal to the thickness of the central dielectric layer 112a, thereby making the innermost dielectric layer 110a, thicker than each of the central 112a and outermost 114a, dielectric layers of the spacer, which reads on the claimed relative thicknesses required in claim 50.  
345 in Liao and a thickness of the second dielectric feature 348 in Liao smaller than a thickness of the third dielectric feature 340, because Lu proves that this relative thickness configuration is both suitable and a matter of design choice for a gate spacer used for the identical purpose as that in Liao (which is used in Hu).
This is all of the features of claim 50.

E. Claims 1, 7, 9, 10, 13, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047632 (“Zhang”) in view of US 2017/0358577 (“Lin”), Jung, Zhou, Liao, and Chang, and further as evidenced by either of Lu and Kim for claim 1 only.
Claim 1, as currently amended, reads,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate;
[2] a fin extending from a top surface of the semiconductor substrate 
[3] and having a source/drain portion formed from a top portion of the fin and extending from a bottom portion of the fin; 
[4] a shallow trench isolation (STI) structure laterally surrounding the bottom portion of the fin;
[5a] an epitaxy structure wrapping the source/drain portion and in contact with a top surface of the bottom portion of the fin, 
[5b] wherein the epitaxy structure has opposite first and second corners and a third corner between the first and second corners, and 
[5c] the first and second corners are above a top surface of the source/drain portion of the fin;
[6] a contact plug disposed on the epitaxy structure, 
[7a] two gate stacks on a channel portion of the fin, 

[7c] wherein the epitaxy structure is between the two gate stacks but not outside of the two gate stacks; 
[8a] first and second gate spacers on sidewalls of one of the two gate stacks, the first and second gate spacers each comprising; 
[8b] a first dielectric feature; 
[8c] a second dielectric feature having a bottom above a bottom of the first dielectric feature; 
[8d] a third dielectric feature in contact with the fin and spaced apart from the second dielectric feature; and 
[8e] a dielectric cap capping the first dielectric feature, 
[9a] the first dielectric feature having 
[9b] a dielectric constant less than that of the dielectric cap and 
[9c] a uniform thickness,
[8e-1] wherein the dielectric cap is made of SiOC; and
[10a] a remaining spacer portion on the STI structure, 
[10b] wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature. 

With regard to claim 1, Zhang discloses, generally in Fig. 14,
1. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate 300 [¶ 28];
[2] a fin 310 [¶ 29] extending from a top surface of the semiconductor substrate 300 
[3] and having a source/drain portion 325 [¶ 40] formed from a top portion of the fin 310 and extending from a bottom portion of the fin 310 [Figs. 5 and 14]; 
[4] … [not taught] …
325] … in contact with a top surface of the bottom portion of the fin 310 [Figs. 5 and 14], 
[5b]-[5c] … [not taught] … 
[6] a contact plug 360 [¶¶ 90-92] disposed on the …[stress-inducing]… structure [i.e. the “stress layers” of source/drain portion 325], 
[7a] two gate stacks 321 [¶¶ 47, 50-54] on a channel portion of the fin 310, 
[7b] … [not taught] … 
[7c] wherein the epitaxy structure [i.e. the “stress layers” of source/drain portion 325] is between the two gate stacks 321 but not outside of the two gate stacks 321,
[7d]-[7e] … [not taught] … 
[8a] first and second gate spacers 330 [¶ 38; Figs. 5 and 14] on sidewalls of one of the two gate stacks 321, the first and second gate spacers 330 each comprising 
[8b] a first dielectric feature 330 [¶ 39]
[8c]-[8e] [not taught], 
[9a]-[9c] … [not taught] … 
[8e-1] … [not taught] …
[10a]-[10b] … [not taught].
This is all of the features of claim 1 disclosed in Zhang.

With regard to features [4] of claim 1, 
[4] a shallow trench isolation (STI) structure laterally surrounding the bottom portion of the fin;
As indicated above, Zhang does not disclose a STI structure surrounding the fin 310.
Lin shares a common Assignee with Zhang.  Like Zhang, Lin teaches a plurality of finFETs on separate fins 101n, 101p, wherein the fins 101n, 101p are separated from each other by a trench. Also like Zhang, Lin teaches that the gate structures include spacers (“not labeled”; ¶ 110n, 110p (Lin: Fig. 2; ¶ 37).  Lin further teaches that the fins 101n, 101p are electrically isolated by a STI structure 102 laterally surrounding only the bottom portions of the fins 101n, 101p (Lin: ¶¶ 30, 37; Figs. 2, 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an STI structure configured as in Lin to laterally surround the bottom portion of the fin 310 in Zhang, in order to provide electrical isolation of the fins from each other, as shown in Lin.

With regard to features [3], [5a]-[5c], and [7b] of claim 1, as explained above, Zhang discloses that the source/drain portion 325 that can include “stress layers”, but does not provide the details of the stress layers and therefore does not teach that the stress layers are an epitaxial structure “wrapping” a “source/drain portion” as required by feature [5a] or includes the first, second, and third corners as required by features [5b] and [5c].  Nor does Zhang teach that the source/drain portion is thinner than the channel portion as required by features [3] and [7b].  
Jung, like Zhang, teaches a finFET including a gate electrode 116/117 having sidewall spacers SP thereon (Jung: Figs. 1, 2A, 2B; ¶ 49), and a source/drain region SDS (Jung: ¶ 57) formed by forming a fin AF from a semiconductor substrate 100 (Jung: ¶ 49), etching the fin AF to remove a portion (forming fin SDF; Fig. 9; ¶ 77), and finally growing a doped epitaxial portion 110 thereover (Jung: Fig. 10; ¶¶ 80-81).  Jung, further teaches the benefit of forming a transistor having a strained channel by making the epitaxial layer 110 on the thinned source/drain portion to be SiGe, stating,
[0083] In the conventional fin-FETs, the formation of source/drain structures may include recessing a portion of a fin pattern to expose a substrate and then performing an epitaxial growth process using the exposed portion of the substrate as a seed layer. However, in the case recessed regions, the epitaxial patterns may be formed to have different volumes. As such, there may be a difficulty in forming the source/drain structures with the same volume. A small source/drain structure may be higher than a large source/drain structure, in terms of electric resistance and contact resistance between the source/drain structure and a metal contact thereon. This may lead to deterioration in electric characteristics of a semiconductor device. 
[0084] By contrast, according to example embodiments of the inventive concept, instead of the recessing process, a trimming process may be locally performed on a portion of a fin pattern (i.e., the source/drain fin region SDF) serving as a source/drain electrode.  An epitaxial layer may be formed on the fin pattern, on which the trimming process is performed, and the thermal treatment process may be performed to diffuse impurities from the epitaxial layer into the fin pattern.  As a result of the thermal treatment process, the impurity region IR may be formed in the source/drain fin region SDF, and thus, it is possible for a transistor to have desired electric characteristics. This may make it possible to improve electric characteristics of a semiconductor device. 
(Jung: ¶¶ 83-84; emphasis added)
Therefore, Jung teaches features [3], [5a]-[5b], and [7b] of claim 1 --as consistent with the Instant Application-- as follows:
[3] a source/drain portion SDF formed from a top portion of the fin AF(AR) and extending from a top surface of a bottom portion of the fin AF(AR) [Jung: Figs. 1, 2A, 2B; ¶¶ 49-50]; 
[5a] an epitaxy structure 110 wrapping the source/drain portion SDF and in contact with the top surface of the top portion of the fin AF(AR) [id.],
[5b] wherein the epitaxy structure 110 has opposite first and second corners and a third corner between the first and second corners, 
[5c] … [not taught] …
[7b] wherein the source/drain portion SDF is thinner than the channel portion GAF [id.]; and 
With regard to feature [3], note that the Instant Specification makes clear that the claimed “source/drain potion”, including its pre-trimmed 110s (Fig. 7B) and post-trimmed 112s (Fig. 8B) forms is still a part of the fin 110, itself --not a distinct element “extending from a top 
With regard to feature [7b], because there is a sacrificial gate structure 104 in place when the fin AF(AR) is trimmed, the width of the fin at the channel region GAF is unchanged, thereby resulting in “the source/drain portion SDF [being] thinner than the channel portion GAF” (Jung: Figs. 6-9; ¶¶ 72-79).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source/drain regions of the fin 310 in Zhang by Jung’s method of thinning the semiconductor fin 310 and then using epitaxial overgrowth such that the doped epitaxial layer wraps the thinned fin portion, because Jung teaches that the trimming and regrowth process because it provides a finFET having better electrical characteristics (supra).  As such, Jung may be seen as an improvement to Zhang in this respect.  (See MPEP 2143.)  
With regard to feature [5c] of claim 1, requiring the epitaxy structure to have …
[5c] the first and second corners are above a top surface of the source/drain portion of the fin.
Jung does not teach the feature, “wherein … the first and second corners are above a top surface of the source/drain portion”.
Zhou, like Jung, teaches an epitaxy structure 608 grown on the fin 604 of a finFET (Zhou: ¶¶ 54, 59-60).  In Zhou, the epitaxy structure originally has the same shape as that in Jung, i.e. the diamond shape with the three corners (Zhou: Fig. 6B; Jung: Figs. 2A, 2B) which is the result of the crystallographic faces of the fin (Zhou: ¶ 60).  In addition, Zhou trims the width of the epitaxy structure by removing the original corners on the sides of the fins to form a flat surface perpendicular to the substrate surface and two new corners, i.e. the claimed first and 604 (Zhou: Figs. 6B-6F; ¶¶ 62-83), resulting in the feature, 
[5c] wherein the epitaxy structure 505 has opposite first and second corners and a third corner between the first and second corners, and the first and second corners are above a top surface of the source/drain portion 604 of the fin.
Zhou teaches the trimming off the corners is to prevent merging of the epitaxial structure between adjacent fins which can result in device failure and deformed device structure:
As the deposition process proceeds, the lateral portion 156 of the diamond-like structures 132, 134 may be undesirably merged, forming an overlapping portion 158 blocking a channel 160 defined between the fin structures 102.  Undesired early close-up between the diamond-like structures 132, 134 between the fin structures 102 often results in an inability to form channels 160 with proper and desired electrical performance, resulting in device failure and deformed device structure.
(Zhou: ¶ 7; emphasis added)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to trim the corners on the sides of the fins of Jung (used in Zhang), as taught by Zhou, in order to prevent merging of the epitaxy structures and the associated negative consequences of device failure and deformed device structure (id.).  As such, Zhou may be seen as an improvement to Jung (and Zhang) in this regard.  
So modified, the resulting new corners in the epitaxy structure of Jung/Zhou used in Zhang are located above the top surface of the source drain portion, as shown in Zhou’s Fig. 6F.

With regard to features [6] of claim 1,
[6] a contact plug disposed on the epitaxy structure,
Zhang modified to include the epitaxy structure of Jung/Zhou results in Zhang’s contact plug 360 in contact with the epitaxy structure, as require by feature [6].  

features [8b]-[8e], [9a]-[9c], and [8e-1] of claim 1,
[8a] first and second gate spacers on sidewalls of one of the two gate stacks, the first and second gate spacers each comprising; 
[8b] a first dielectric feature; 
[8c] a second dielectric feature having a bottom above a bottom of the first dielectric feature; 
[8d] a third dielectric feature in contact with the fin and spaced apart from the second dielectric feature; and 
[8e] a dielectric cap capping the first dielectric feature, 
[9a] the first dielectric feature having 
[9b] a dielectric constant less than that of the dielectric cap and 
[9c] a uniform thickness; and
As explained above, Zhang discloses the claimed first gate spacer 330 on the sidewall of the gate stacks 321 but does not teach the that it is made from three dielectric layers and a dielectric cap and does not therefore teach features [8b]-[8e], [9a]-[9c], and [8e-1] of claim 1.  
Liao, like Zhang, teaches at least one finFET having gate spacers 340/345/348 on the sidewalls of a gate stack 330/250 as well as a source/drain portion 350 and an epitaxy structure 350 (of Zhang/Jung/Zhou) on the source/drain region and a contact plug 260 to the epitaxy structure (Liao: Figs. 2, 3, 5, 12, 14, 20; p. 7, lines 6-8 and 24; p. 11, lines 7-10; p. 17, lines 5-17; paragraph bridging pp. 18-19).  In addition, Liao teaches that the gate spacers include all of features [8b]-[8e] and [9a]-[9c] of claim 1, inter alia, as follows:
[8a] first and second gate spacers 340/345/348 on sidewalls of the two gate stack 330/250, the gate spacer comprising 
[8b] a first dielectric feature 345 [Liao: p. 8, line 9 to p. 9, line 8], 
[8c] a second dielectric 348 feature having a bottom above a bottom of the first dielectric feature 345 [as evidenced by either of Lu and Kim; see discussion below], 
340 in contact with the fin 203 (204) [at channel 320; p. 7, lines 3-8 and p. 11, line 14] and spaced apart from the second dielectric feature 348, and 
[8e] a dielectric cap 235 capping the first dielectric feature 345, 
[9a] the first dielectric feature 345 having 
[9b] a dielectric constant less than that of the dielectric cap 235 [Liao: p. 8, line 9 to p. 9, line 8; p. 9, lines 14-15] and 
[9c] a uniform thickness [as shown in Fig. 3].
With regard to feature [8c] of claim 1, Liao discusses variations of the spacer formation, which are shown in Figs. 13A-13C.  Of particular note, Fig. 13B shows the results of a single etching step after depositing conformal spacer layers, 340 and 345, which leads to footing 346 in the first deposited spacer layer 340.  Consequently, the bottom of spacer layer 345 is above the bottom of layer 340 due to the footing 346 extending below layer 345. 
Liao further states that the spacer 340/345/348 can be formed by first depositing all three conformal layers 340, 345, 348 and then performing only a single etch, stating, “in some alternative embodiments, a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28).  Therefore, there would necessarily be footing in each of the spacer layers 340 and 345, said footing in layer 345 extending below the bottom of layer 348.  As such, with this variation, the second dielectric layer 348 would necessarily, inherently have “a bottom above a bottom of the first dielectric feature 345” as required by feature [7c] of claim 1.  As evidence, see Figs. 1A and 1B of Lu or Figs. 1 and 2 of Kim.
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
345 is made of a low-dielectric-constant material, i.e. lower than either of the sandwiching layers 340 and 348, is to reduce the overall dielectric constant of the spacers that retain etch resistance during etching to form the opening for the contact plug --just as happens in Zhang (Figs. 12-13)-- which thereby reduces parasitic capacitance (Liao: abstract; p. 5. lines 10-31; p. 8, lines 11-26).
With regard to feature [8e-1] of claim 1, requiring the capping layer be made from SiOC, Liao states, 
In the present context of gate spacers, a low-k dielectric material has a relative permittivity (dielectric constant or k-value) below 5.0.  For example, a silicon nitride (SiN) spacer would be associated with a relative permittivity of 7-8, and is therefore not considered a low-k spacer material.  A compound such as carbon-doped silicon (SiC) may have a dielectric constant above or below 5.0 depending on its specific composition, defect density etc.  Many pure silicon carbide compositions are known to have a k value of 3-4, for example, and such materials are therefore to be considered low-k dielectrics in the present context of gate spacers.  A compound such as carbon-doped silicon nitride (SiCN) may have a k value above or below 5.0, again depending on its specific composition, etc.  Some SiCN compositions, with k values in the mid-4's for example, are also considered low-k dielectrics in the present context.  Some silicon oxynitride (SiON) compositions may also be above or below the 5.0 threshold, depending on their nitrogen content and defect density, for example. Silicon dioxide (SiO2), associated with a k value of 3.9, is considered a low-k dielectric in the present context of gate spacers. Materials with a relative permittivity below that of silicon dioxide, such as, but not limited to, carbon-doped silicon oxide ( SiOC(H)), polyimide, HSQ, or MSQ, are also considered low-k dielectric materials in the present context just as they typically are in the context of inter-layer dielectric (ILD) materials.  Many of the above materials falling within the low-k regime (k<5.0) are not easily integrated into CMOS processing. For example, these materials may have high etch rates in wet chemistries and/or are readily degraded when exposed to plasma ashing. The later is particularly true for materials displaying a k value below 3.9 (e.g., SiOC).
(Liao: p. 6, lines 1-21; emphasis added)
Low-k dielectric 345 may be any dielectric material having a relative permittivity below 5.0.  In some further embodiments, low-k dielectric 345 is of a dielectric material having a relative permittivity below 3.9. In some examples, low-k dielectric 345 is a SiON, SiC, SiCN, or SiOC 345 may also be of other compositions having a relative permittivity below 5.0.
(Liao: p. 8, lines 27-31; emphasis added)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the central dielectric layer 345 of the spacers from SiOC(H), HSQ, or MSQ, for example, since Liao explicitly suggests these materials can be used.
As to the material of the capping layer 235, Liao states, 
Spacer cap 235 may be of any dielectric material known to be more resistant to downstream processing than low-k dielectric 345.  The inventors have found spacer cap 235 to be particularly helpful in protecting low-k dielectric 345 during subsequent processing.  Indeed, the inventors have found low-k dielectric 345 may be sufficiently protected by only spacer cap 345 so that additional complexity associated with inner and outer dielectric layers 340, 348 may be avoided.  Spacer cap 235 may include a dielectric material having a higher relative permittivity than low-k dielectric 345.  In some such embodiments, spacer cap 235 includes a dielectric material having a relative permittivity of at least 5.0.  In some exemplary embodiments, spacer cap 235 includes one or more of SiC, SiCN, SiN, SiON.  Dielectric materials of even higher relative permittivity, such as, but not limited to, Al2O3, may also be employed as spacer cap 235.  However, depending on the spacer cap height HS,C, a material of somewhat lower relative permittivity may be more or less advantageous from the standpoint of the hybrid spacer's overall parasitic capacitance contribution.
(Liao: p. 9, lines 9-21; emphasis added)
Therefore, Liao explains that a lower relative permittivity material can be used such as SiOC.
In this regard, Chang teaches a protective layer, i.e. a capping layer 106 formed over the sidewall spacers 1033 (and gate structure 1036/1035/1039) that may be made of materials overlapping those in Liao and including SiOC, specifically, “silicon nitride, sulfur nitride [sic], SiN, SiON, SiC, SiOC, SiCN, a low-k film” (Chang: ¶¶ 45, 55; Fig. 7).  
235 of Liao because (1) Chang teaches that SiOC is suitable for a capping layer material (supra) and (2) and it would somewhat reduce the overall dielectric constant of the spacer, as suggested by Liao.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hybrid gate spacers of Liao as the gate spacers 330 in Zhang, wherein the central dielectric layer 345 (i.e. the claimed “first dielectric feature”) is one of SiOC(H), HSQ, or MSQ and the capping layer 235 is SiOC, as taught by Liao and Chang, in order to form etch-resistant spacers having an overall lower dielectric constant resulting in reduced parasitic capacitance, as taught in Liao (id.).  Therefore, Liao and Chang may be seen as an improvement to Zhang in this regard.  (See MPEP 2143.) 
The Instant Application admits that the dielectric constant of SiOC(H) is from 2.2 to 3.2 and HSQ and MSQ are from 2.1 to 2.5 (Instant Specification: ¶ 15 at pp. 5-6), each of which are low-k dielectric materials that can be used for the center spacer layer 345 in Liao (supra).  The Instant Application also admits that the dielectric of SiOC is from 3.2 to 3.9 (Instant Specification: ¶ 15 at pp. 5-6), which is higher than that of any of SiOC(H), HSQ, and MSQ.  As such, using any of SiOC(H), HSQ, and MSQ as the center spacer layer 345 in Liao and SiOC as the capping layer, still results in the dielectric constant of the capping layer 235 being higher than that of the central dielectric layer, i.e. the claimed “first dielectric feature” as required by feature [9b] of claim 1. 

With regard to features [10a]-[10b] of claim 1, 
a remaining spacer portion on the STI structure, 
[10b] wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material the same as the third dielectric feature.  
As indicated above, Zhang does not disclose a STI structure and therefore does not disclose features [10a]-[10b].
As explained above, Zhang modified according to Lin includes the claims the STI structure 102 (of Lin) laterally surrounding the bottom portion of the fin 310 of Lin.  As also explained above, Zhang modified to include the spacer structure of Liao further teaches features [10a]-[10b] because Liao forms the gate spacers onto the surrounding STI structure, which is consistent with Lin, which first forms the isolation structures 102 (Lin: ¶ 30) before forming the gate structures 110 and their associated spacers (Lin: ¶ 37).  
As explained above, the claimed “remaining spacer portion” may reasonably be taken as any portion of the first, second, and third dielectric layers on the STI or on the sidewalls of a fin.  As shown in Fig. 2 of Liao, the spacers 340/345/348 remain on each of the sidewalls the fins 203(204) and on the surface of the STI structure 280; therefore, the materials of the spacers 340/345/348 are identical to the layers of the remaining spacer portion contacting the sidewalls of the fin 203(204) and the STI 280.  In addition, the footing portion 346 of the spacers 340/345/348 resulting from forming the three dielectric layers, 340, 345, and 348, and then performing a single etch (supra) may also be taken as the claimed “remaining spacer portion”. 
As such, Zhang modified to include the spacers of Liao further teaches the claimed “remaining spacer portion on the STI structure” and having the same material layers as the spacers, themselves.
This is all of the features of claim 1.

claims 7, 9, 10, 13, and 26, Liao further teaches the following features directed to the gate spacers used in Zhang,
7. (Previously Presented) The semiconductor device of claim 1, wherein the second dielectric feature 348 is located on a sidewall of the first dielectric feature 345 distal to the one of the two gate stacks 330/250 [Liao: supra].  
9. (Previously Presented) The semiconductor device of claim 1, wherein the dielectric constant of the first dielectric feature 345 is less than that of the second dielectric feature 348 [Liao: p. 8, lines 16-18].  
10. (Previously Presented) The semiconductor device of claim 1, wherein the third dielectric feature 340 is located on a sidewall of the first dielectric feature 345 proximal to the one of the two gate stacks 330/250 [Liao: Fig. 3].    
13. (Previously Presented) The semiconductor device of claim 1, wherein the second dielectric feature 348 is capped by the dielectric cap 235 [Liao: Fig. 3].  
26. (Previously Presented) The semiconductor device of claim 1, wherein the dielectric cap 235 further caps the second 348 and third 340 dielectric features [Liao: Fig. 3].  

With regard to claim 41 reads, Zhang modified to include the epitaxy structure of Jung/Zhou and the gate spacers of Liao further teaches,
41. (Previously Presented) The semiconductor device of claim 1, further comprising a second gate spacer [340/345/348 of Liao in Zhang] on another sidewall of the one of the two gate stacks 321 [sidewalls opposite to source/drain 325 shown in Fig. 14 of Zhang], the second gate spacer comprising 
a first dielectric feature 345 [of Liao, supra], 
a second dielectric 348 feature having a bottom above a bottom of the first dielectric feature 345 [of Liao, supra],
a third dielectric feature 340 [of Liao, supra] in contact with the semiconductor substrate [i.e. the fin 310 of the substrate 300] and spaced apart from the second dielectric feature 348 [of Liao, supra], 
wherein in the cross section along a lengthwise direction of the fin 310[of Zhang], the second dielectric feature 348 of the first gate spacer [340/345/348 of Liao in Zhang] is in contact with the epitaxy structure [of Jung/Zhang to modify 325 of Zhang], and the second dielectric feature 348 of the second gate spacer is free of coverage by a material of the epitaxy structure [as shown in Fig. 14 of Zhang].
310 adjacent to the gate sidewalls opposite to the sidewalls of the gate stack adjacent to the fin 310 where the source/drain and “stress layers” 325 are formed. 

F. Claims 1, 7, 9, 10, 13, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Zhou, Liao, Chang, and either of Lu and Kim.
The prior art of Zhang in view of Lin, Jung, Zhou, Liao, and Chang, and as evidenced by either of Lu and Kim, as explained above, discloses each of the features of claim 1, particularly feature [8c] of claim 1 (supra).  To the extent that Applicant may properly show evidence that Liao does not inherently disclose feature [8c] of claim 1 --a point with which Examiner disagrees given the evidence of record-- then this may be a difference between Liao and claim 1.
Each of Lu and Kim shows a spacer formed by first depositing three conformal dielectric layers and subsequently performing a single etch, which results in the bottom surface of the last deposited spacer layer to have a bottom above the bottom of the spacer layer deposited just before the last layer, as shown in Lu’s Figs. 1A and 1B and in Kim’s Figs. 1 and 2.  
Thus to the extent Applicant may provide proof to the contrary, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow Liao’s specific suggestion to make the spacers as explicitly suggested therein, i.e. “a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28) to form footings as shown in either of Lu and Kim, resulting in Liao’s spacer structure having “a second dielectric 348 feature having a bottom above a bottom of the first dielectric feature 345”, as required by feature [8c] of claim 1.

As to the remaining listed claims, i.e. claims 7, 9, 10, 13, 26, and 41, these feature were discussed above.

G. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Zhou, Shinohara, Liao, Chang, and Kim.
Claim 46 reads,
46.    (Previously Presented) The semiconductor device of claim 1, wherein in a cross-section along a lengthwise direction of the fin, the epitaxy structure forms a vertical interface with the first, second, and third dielectric features of the first gate spacer, and the vertical interface intersects with a lateral interface between the fin and a bottom surface of the third dielectric feature.
The prior art of Zhang in view of Lin, Jung, Zhou, Shinohara, Liao, Chang, and Kim, as explained above, teaches each of the features of claim 1. 
Zhang modified according to Jung to trim the fin before forming the epitaxial structure and to include the gate spacer modified according to Liao or Liao/Kim to have the three layers with the footings results in the claimed “lateral interface between the fin and a bottom surface of the third dielectric feature” required by claim 46.
Zhang modified according to Lin, Jung, Zhou, Liao, and Chang, does not show the claimed vertical interface between each of the first, second, and third dielectric features of the gate spacers.
Kim further shows that the stress-applying SiGe epitaxial structure 140 can be grown to sufficient height to form an interface between the all three dielectric layers, 130, 132, and 134 of the gate spacers (Kim: Figs. 1, 2, 9-10; ¶¶ 28, 30-32).
supra), to sufficient height relative to the height of the gate electrode and gate spacers to form an interface between each of the three dielectric layers 340, 345, and 348 of the gate spacers of Liao used in Zhang, because Kim teaches that it is suitable to grow an epitaxial layer to a height sufficient to form and interface with all three layers of the gate spacers.  
So modified the claimed vertical and lateral interfaces exist and intersect at the top surface of the bottom portion of the fin of Zhang/Jung/Zhou.

H. Claims 14, 17, 21, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, and Chang, and as evidenced by, or further in view of, either of Lu and Kim.
Claim 14 reads,
14. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate; 
[2] a fin extending from a top surface of the semiconductor substrate, 
[3a] and having a source/drain portion formed from a top portion of the fin and extending from a bottom portion of the fin, 
[3b] the source/drain portion of the fin including a bottom surface that has a smaller width than that of the top surface of the bottom portion of the fin; 
[4] a shallow trench isolation (STI) structure, wherein the top portion of the fin protrudes from a top surface of the STI structure; 
[5] an epitaxy structure wrapping the source/drain portion of the fin; 
[6] a contact plug disposed on the epitaxy structure;

[7b] wherein the source/drain portion of the fin is thinner than the channel portion of the fin, and
[7c] wherein the epitaxy structure is only between the two gate stacks; 
[8a] a first gate spacer on a sidewall of one of the two gate stacks, the first gate spacer comprising
[8b] a first dielectric feature made from a dielectric material and 
[8c] a pair of spaced apart second dielectric features sandwiching the first dielectric feature, 
[8d] the first dielectric feature having a dielectric constant less than those of the second dielectric features, 
[9] wherein the contact plug is spaced from the first gate spacer; and
[10a] a second gate spacer on another sidewall of the one of the two gate stacks, the second gate spacer comprising 
[10b] a third dielectric feature made from a dielectric material, 
[10c] a pair of spaced apart fourth dielectric features sandwiching the third dielectric feature, and 
[10d] a SiOC cap over the third and fourth dielectric features, 
[10e] the third dielectric feature having a dielectric constant less than those of the fourth dielectric features, 
[10f] wherein in a cross section along a lengthwise direction of the fin, the first dielectric feature of the first gate spacer is in contact with the epitaxy structure, and the third dielectric feature of the second gate spacer is free of coverage by a material of the epitaxy structure;
[11a] a remaining spacer portion on the STI structure, 
[11b] wherein the remaining spacer portion comprises a first material and a pair of spaced apart second materials sandwiching the first material, and 
[11c] wherein the first material is the same as the first dielectric feature, and the second materials are the same as the second dielectric features.

With regard to claim 14, Zhang discloses, 

[1] a semiconductor substrate 300; 
[2] a fin 310 extending from a top surface of the semiconductor substrate 300, 
[3a] and having a source/drain portion 325 formed from a top portion of the fin 310 and extending from a bottom portion of the fin 310, 
[3b] … [not taught] … 
[4] … [not taught] … 
[5] … [not taught] …  
[6] a contact plug 360 [of Zhang] disposed on the … [stress layers of 325, supra];
[7a] two gate stacks 321[of Zhang] on a channel portion of the fin 310, 
[7b] … [not taught] … 
[7c] wherein the … [stress layers of 325] … is only between the two gate stacks 321;
[8a] at least one gate spacer 330 on a sidewall of the gate stack 321, the gate spacer 330 comprising
[8b] - [8d] … [not taught] …
[9] wherein the contact plug 360 is spaced from the at least one gate spacer 360 [as shown in Fig. 14]; and
[10a] a second gate spacer 330 on another sidewall of the one of the two gate stacks [sidewalls opposite to source/drain 325 shown in Fig. 14 of Zhang], the second gate spacer 330 comprising
[10b]-[10e] … [not taught] … 
[10f] wherein in a cross section along a lengthwise direction of the fin 310, the … the first gate spacer 300 is in contact with the …[stress layers of the source/drain 325], and … the second gate spacer 330 is free of coverage by a material of the ……[stress layers of the source/drain 325]; and
[11a]-[11c] … [not taught].

With regard to feature [4] of claim 14,
a shallow trench isolation (STI) structure, wherein the top portion of the fin protrudes from a top surface of the STI structure; 
While Zhang shows a trench having dielectric material 340 separating each fin from another, Zhang indicates that the dielectric layer 340 is an interlayer dielectric (Zhang: ¶ 44) and does not therefore disclose a STI structure having the fin 310 protruding from a top surface of an STI structure.  
Lin shares a common Assignee with Zhang.  Like Zhang, Lin teaches a plurality of finFETs on separate fins 101n, 101p, wherein the fins 101n, 101p are separated from each other by a trench. Also like Zhang, Lin teaches that the gate structures include spacers (“not labeled”; ¶ 37) on the sidewalls of the gate electrodes 110n, 110p (Lin: Fig. 2; ¶ 37).  Lin further teaches that the fins 101n, 101p are electrically isolated by a STI structure 102 laterally surrounding only the bottom portions of the fins 101n, 101p (Lin: ¶¶ 30, 37; Figs. 2, 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an STI structure configured as in Lin to laterally surround the bottom portion of the fin 310 in Zhang, in order to provide electrical isolation of the fins from each other, as shown in Lin.  So modified, the top portion of the fin 310 in Zhang “protrudes from a top surface of the STI structure” of Zhang/Lin.

With regard to features [3b], [5], and [7b] of claim 14, as explained above, Zhang also discloses that the source/drain portion 325 including doping regions within the fin 310 as well as “stress layers” (not labeled) (Zhang: ¶¶ 40-41), but does not provide the details of the stress layers and therefore does not teach that the stress layers are “an epitaxy structure wrapping the source/drain portion of the fin;”  as required by feature [5], or that the upper portion of the fin 310 is trimmed prior to forming the stress layers and does not therefore teach either (1) that “the of the fin including a bottom surface that has a smaller width than that of the top surface of the bottom portion of the fin;”, as required by feature [3b], or (2) that “the source/drain portion of the fin is thinner than the channel portion of the fin” as required by feature [7b].
As explained above under the rejection of claim 1 over Zhang in view of Lin, Jung, Zhou, Liao and Chang, Jung teaches features [3a]-[3b], [5], and [7a]-[7b] of claim 14, as follows:
[3a] and having a source/drain portion SDF formed from a top portion of the fin AF(AR) and extending from a bottom surface of the fin AF(AR) 
[3b] the source/drain portion SDF of the fin including a bottom surface that has a smaller width than that of the top surface of the bottom portion of the fin AF(AR); 
[5] an epitaxy structure 110 wrapping the source/drain portion SDF of the fin [Jung: Figs. 1, 2A, 2B; ¶¶ 49-50];
[7a] … gate stack 330/250 on a channel portion of the fin 203 [Liao: p. 11, line 7-10],
[7b] wherein the source/drain portion SDF of the fin is thinner than the channel portion GAF of the fin [as taught in Jung and obvious for the reasons indicated under features [3], [5a]-[5b], and [7a]-[7b] of claim 1, supra],  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source/drain regions of the fin 310 in Zhang by Jung’s method of thinning the semiconductor fin 310 and then using epitaxial overgrowth such that the doped epitaxial layer wraps the thinned fin portion, because Jung teaches that the trimming and regrowth process because it provides a finFET having better electrical characteristics (supra).  As such, Jung may be seen as an improvement to Zhang in this respect.  (See MPEP 2143.)  So done each of features [3a]-[3b], [5], and [7a]-[7b] is taught.

With regard to feature [6] of claim 14, because Zhang’s contact plug 360 contacts the stress layers of the source/drain 325, Zhang modified to include the epitaxy structure of Jung, as 360 in contact with the epitaxy structure, as require by feature [6].

With regard to features [8b]-[8d] and [10b]-[10e] of claim 14, as explained above, although Zhang discloses that the spacers 330 are made from a dielectric material (Zhang: ¶ 39), Zhang does not teach the details of the gate spacers 330 and therefore does not teach that the spacers 330 have a structure including the first dielectric layer sandwiched by the second dielectric layers as required by features [8b]-[8d], [10b], and [10c].   
As explained above, Liao teaches these features, as follows:
[8a] a first gate spacer 340/345/348 [Liao: e.g. Fig. 3] on a sidewall of … the gate stack 330/250, the first gate spacer comprising 
[8b] a first dielectric feature 345 made from a dielectric material [Liao: p. 8, line 9 to p. 9, line 8] and 
[8c] a pair of spaced apart second dielectric features 340, 348 sandwiching the first dielectric feature [Liao: p. 10, lines 4-23; paragraph bridging pp. 11-12], 
[8d] the first dielectric feature 345 having a dielectric constant less than those of the second dielectric features 340, 348 [Liao: p. 8, lines 16-18],
[10a] a second gate spacer 340/345/348 on another sidewall of the … gate stacks, the second gate spacer comprising 
[10b] a third dielectric feature 345 made from a dielectric material [Liao: p. 8, line 9 to p. 9, line 8], 
[10c] a pair of spaced apart fourth dielectric features 340, 348 sandwiching the third dielectric feature 345 [Liao: p. 10, lines 4-23; paragraph bridging pp. 11-12], and
[10d] … [not taught] … 
[10e] the third dielectric feature 345 having a dielectric constant less than those of the fourth dielectric features 340, 348 [Liao: p. 8, lines 16-18],
Liao teaches that the benefit of the “hybrid spacer”, wherein the central layer 345 is made of a low-dielectric-constant material, i.e. lower than either of the sandwiching layers 340 and 348, is to reduce the overall dielectric constant of the spacers that retain etch resistance during etching to form the opening for the contact plug --just as happens in Zhang (Figs. 12-13)-- which thereby reduces parasitic capacitance (Liao: abstract; p. 5. lines 10-31; p. 8, lines 11-26).
With regard to feature [10d] of claim 1, requiring the capping layer to be made from SiOC, Liao states, 
In the present context of gate spacers, a low-k dielectric material has a relative permittivity (dielectric constant or k-value) below 5.0.  For example, a silicon nitride (SiN) spacer would be associated with a relative permittivity of 7-8, and is therefore not considered a low-k spacer material.  A compound such as carbon-doped silicon (SiC) may have a dielectric constant above or below 5.0 depending on its specific composition, defect density etc.  Many pure silicon carbide compositions are known to have a k value of 3-4, for example, and such materials are therefore to be considered low-k dielectrics in the present context of gate spacers.  A compound such as carbon-doped silicon nitride (SiCN) may have a k value above or below 5.0, again depending on its specific composition, etc.  Some SiCN compositions, with k values in the mid-4's for example, are also considered low-k dielectrics in the present context.  Some silicon oxynitride (SiON) compositions may also be above or below the 5.0 threshold, depending on their nitrogen content and defect density, for example. Silicon dioxide (SiO2), associated with a k value of 3.9, is considered a low-k dielectric in the present context of gate spacers. Materials with a relative permittivity below that of silicon dioxide, such as, but not limited to, carbon-doped silicon oxide ( SiOC(H)), polyimide, HSQ, or MSQ, are also considered low-k dielectric materials in the present context just as they typically are in the context of inter-layer dielectric (ILD) materials.  Many of the above materials falling within the low-k regime (k<5.0) are not easily integrated into CMOS processing. For example, these materials may have high etch rates in wet chemistries and/or are readily degraded when exposed to plasma ashing. The later is particularly true for materials displaying a k value below 3.9 (e.g., SiOC).
(Liao: p. 6, lines 1-21; emphasis added)
Low-k dielectric 345 may be any dielectric material having a relative permittivity below 5.0.  In some further embodiments, low-k dielectric 345 is of a dielectric material having a relative permittivity below 3.9. In some examples, low-k dielectric 345 is a SiON, SiC, SiCN, or SiOC composition that has a relative permittivity below 5.0.  Low-k dielectric 345 may also be of other compositions having a relative permittivity below 5.0.
(Liao: p. 8, lines 27-31; emphasis added)
345 of the spacers from SiOC(H), HSQ, or MSQ, for example, since Liao explicitly suggests these materials can be used.
As to the material of the capping layer 235, Liao states, 
Spacer cap 235 may be of any dielectric material known to be more resistant to downstream processing than low-k dielectric 345.  The inventors have found spacer cap 235 to be particularly helpful in protecting low-k dielectric 345 during subsequent processing.  Indeed, the inventors have found low-k dielectric 345 may be sufficiently protected by only spacer cap 345 so that additional complexity associated with inner and outer dielectric layers 340, 348 may be avoided.  Spacer cap 235 may include a dielectric material having a higher relative permittivity than low-k dielectric 345.  In some such embodiments, spacer cap 235 includes a dielectric material having a relative permittivity of at least 5.0.  In some exemplary embodiments, spacer cap 235 includes one or more of SiC, SiCN, SiN, SiON.  Dielectric materials of even higher relative permittivity, such as, but not limited to, Al2O3, may also be employed as spacer cap 235.  However, depending on the spacer cap height HS,C, a material of somewhat lower relative permittivity may be more or less advantageous from the standpoint of the hybrid spacer's overall parasitic capacitance contribution.
(Liao: p. 9, lines 9-21; emphasis added)
Therefore, Liao explains that a lower relative permittivity material can be used such as SiOC.
In this regard, Chang teaches a protective layer, i.e. a capping layer 106 formed over the sidewall spacers 1033 (and gate structure 1036/1035/1039) that may be made of materials overlapping those in Liao and including SiOC, specifically, “silicon nitride, sulfur nitride [sic], SiN, SiON, SiC, SiOC, SiCN, a low-k film” (Chang: ¶¶ 45, 55; Fig. 7).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SiOC as the material for the capping layer 235 of Liao because (1) Chang teaches that SiOC is suitable for a capping layer material (supra) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hybrid gate spacers of Liao as the gate spacers 330 in Zhang, wherein the central dielectric layer 345 (i.e. the claimed “first dielectric feature”) is one of SiOC(H), HSQ, or MSQ and the capping layer 235 is SiOC, as taught by Liao and Chang, in order to form etch-resistant spacers having an overall lower dielectric constant resulting in reduced parasitic capacitance, as taught in Liao (id.).  Therefore, Liao and Chang may be seen as an improvement to Zhang in this regard.  (See MPEP 2143.) 
The Instant Application admits that the dielectric constant of SiOC(H) is from 2.2 to 3.2 and HSQ and MSQ are from 2.1 to 2.5 (Instant Specification: ¶ 15 at pp. 5-6), each of which are low-k dielectric materials that can be used for the center spacer layer 345 in Liao (supra).  The Instant Application also admits that the dielectric of SiOC is from 3.2 to 3.9 (Instant Specification: ¶ 15 at pp. 5-6), which is higher than that of any of SiOC(H), HSQ, and MSQ.  As such, using any of SiOC(H), HSQ, and MSQ as the center spacer layer 345 in Liao and SiOC as the capping layer, still results in the dielectric constant of the capping layer 235 being higher than that of the central dielectric layer, i.e. the claimed “first dielectric feature” as required by feature [10d] of claim 14. 

With regard to feature [10f] of claim 14, 
[10f] wherein in a cross section along a lengthwise direction of the fin, the first dielectric feature of the first gate spacer is in contact with the epitaxy structure, and the first dielectric feature of the second gate spacer is free of coverage by a material of the epitaxy structure.
340/345/348 can be formed by first depositing all three conformal layers 340, 345, 348 and then performing only a single etch, stating, “in some alternative embodiments, a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28).  Therefore, there would necessarily be footing in each of the spacer layers 340 and 345, said footing in layer 345 extending below the bottom of layer 348.  As such, with this variation, the claimed “first dielectric feature 345” would be exposed at the footing portion and therefore will be in contact with the epitaxy structure, as required by feature [10f] of claim 14, as will be further explained below.  As evidence of the footing, see Figs. 1A and 1B of Lu or Figs. 1 and 2 of Kim.
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
However, to the extent that Applicant may properly show evidence that Liao does not inherently disclose the footing --a point with which Examiner disagrees given the evidence of record-- then this may be a difference between Liao and claim 14.
Each of Lu and Kim shows a spacer formed by first depositing three conformal dielectric layers and subsequently performing a single etch, which results in the bottom surface of the last deposited spacer layer to have a bottom above the bottom of the spacer layer deposited just before the last layer, as shown in Lu’s Figs. 1A and 1B and in Kim’s Figs. 1 and 2.  
Thus to the extent Applicant may provide proof to the contrary, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow Liao’s specific suggestion to make the spacers as explicitly suggested therein, i.e. “a single anisotropic spacer etch may be performed after all three dielectric layers 340, 345 and 348 have been deposited.” (Liao: p. 18, lines 26-28) to form footings as shown in either of Lu and Kim, resulting in Liao’s spacer structure having the first dielectric feature 345 exposed at the footing and consequently in contact with the epitaxy structure of Zhang/Jung, as required by feature [10f], because “first” gate spacer 330 is shown to contact the stress layers of the source/drain 325 in Zhang.
And because there are no stress layers on the opposite side of the two gate stacks 321, i.e. there is not contact of the first dielectric feature 345 of the “second” gate spacer 330 on the sidewalls opposite to the stress layers/epitaxy structure 325 of Zhang/Jung, as required by feature [10f]. 

With regard to features [11a]-[11c] of claim 14,
[11a] a remaining spacer portion on the STI structure, 
[11b] wherein the remaining spacer portion comprises a first material and a pair of spaced apart second materials sandwiching the first material, and 
[11c] wherein the first material is the same as the first dielectric feature, and the second materials are the same as the second dielectric features.
As indicated above, Zhang does not disclose a STI structure and therefore does not disclose features [11a]-[11c].
As explained above, Zhang modified according to Lin includes the claims the STI structure 102 (of Lin) laterally surrounding the bottom portion of the fin 310 of Lin.  As also explained above, Zhang modified to include the spacer structure of Liao further teaches features [11a]-[11c] because Liao forms the gate spacers onto the surrounding STI structure, which is consistent with Lin, which first forms the isolation structures 102 (Lin: ¶ 30) before forming the gate structures 110 and their associated spacers (Lin: ¶ 37).  
340/345/348 remain on each of the sidewalls the fins 203(204) and on the surface of the STI structure 280; therefore, the materials of the spacers 340/345/348 are identical to the layers of the remaining spacer portion contacting the sidewalls of the fin 203(204) and the STI 280.  In addition, the footing portion 346 of the spacers 340/345/348 resulting from forming the three dielectric layers, 340, 345, and 348, and then performing a single etch (supra) may also be taken as the claimed “remaining spacer portion”. 
As such, Zhang modified to include the spacers of Liao further teaches the claimed “remaining spacer portion on the STI structure” and having the same material layers as the spacers, themselves.
This is all of the features of claim 14.

With regard to claim 42, Zhang in view of Lin, Jung, Liao, Chang, and either of Lu and Kim further teaches,
42. (Previously Presented) The semiconductor device of claim 14, further comprising an interlayer dielectric (ILD) layer 340 [of Zhang, ¶ 44] laterally surrounding the two gate stacks 321, wherein in the cross section along a lengthwise direction of the fin 310, the third dielectric feature 345 [of Liao and having footing that expose said first dielectric feature 345, as evidenced by or in view of either of Lu and Kim, supra] of the second gate spacer 330 is in contact with the ILD layer 340.
Again, because there are no stress layers on the opposite side of the two gate stacks 321, i.e. there is not contact of the first dielectric feature 345 of the “second” gate spacer 330 on the sidewalls opposite to the stress layers/epitaxy structure 325 of Zhang/Jung, as required by feature [10d] of claim 14.  Consequently, only the ILD 340 can be in contact with the first dielectric feature 345 exposed in the footing.  

With regard to claim 17, Zhang in view of Liao further teaches,
17. (Previously Presented) The semiconductor device of claim 14, 
wherein an etch resistance of the first dielectric feature 345 to etching a portion of the semiconductor substrate 205 under the epitaxy structure 350 is lower than those of the second dielectric features 340, 348.  
As to the etching processes failing to have patentable weight, see the discussion under the rejection of claim 5 over Hu in view of Jung, Zhou, Liao, and Chang, above, which applies equally here.  
In addition, note that the Instant Application fails to show any structure that is the result of “etching of a portion of the semiconductor substrate 100 below the epitaxy structure 200” unless Applicant is referring to the forming of the source/drain portion 112s.  In this regard, after the epitaxy structure 200 is formed (Figs. 9A-9B) the epitaxy structure 200 and the substrate 100 thereunder is covered by ILD 210 (Figs. 10A-10B), and no etching is shown in the remaining process Figs. 11A-13B to be performed on said substrate 100 below the epitaxy structure 200.

With regard to claim 21, Zhang in view of Lin, Jung, Liao, and Chang, and as evidenced by or further in view of either of Lu and Kim, further teaches,
21. (Currently Amended) A semiconductor device, comprising: 
[1] a semiconductor substrate 300 [of Zhang]; 
[2] a fin extending 310 [of Zhang] from a top surface of the semiconductor substrate 300 and having a source/drain portion 325 [of Zhang modified according to Jung to have a thinned portion of the fin 310 of Zhang, as explained above under claim 14] formed from a top portion of the fin 310 and extending from a bottom portion of the fin; 
a shallow trench isolation (STI) structure [102 of Lin used in Zhang] laterally surrounding the bottom portion of the fin 310 [of Zhang] [as explained above under claim 14];
[4] an epitaxy structure wrapping the source/drain portion of the fin 310 [i.e. the stress layers of source/drain 325 of Zhang modified according to Jung to have the epitaxial structure on the thinned portion of the fin 310 of Zhang, as explained above under claim 14]; 
 [5a] two gate stacks 321 [of Zhang] over a channel portion of the fin 321, 
[5b] wherein the source/drain portion of the fin is thinner than the channel portion of the fin [as taught by Jung because the thinning occurs after the formation of the gate stack (supra)], and
[5c] wherein the epitaxy structure [of Zhang/Jung, supra] is only between the two gate stacks [because the stress layers of the source/drain 325 of Zhang (made by epitaxy process of Jung) are only between the gate stacks 321, as shown in Zhang]; 
[6a] 5a first gate spacer 330 [of Zhang modified to be the hybrid spacer 340/345/348 of Liao] extending along a sidewall of one of the two gate stacks 321, the first gate spacer 330 comprising 
[6b] first 340 and third 348 dielectric layers;
[6c] a second dielectric layer 345 between the first dielectric layer 340 and the third dielectric layer 348; and 
[6d] a first dielectric cap 235 over the first 340, second 345, and third 348 dielectric layers, 
[6e] the first dielectric cap 235 having a bottom surface at a position lower than a top surface of the one of the two gate stacks 321 [because top surface of the dielectric cap 235 of Liao used in Zhang is coplanar with the top surface of the gate stack 321],
[7] the first dielectric layer 340 [of Liao used in Zhang] in contact with the fin 310 [of Zhang] and the one of the two gate stack 321 [of Zhang]  [as shown in Liao, which applies to Zhang because Zhang shows that the spacer 330 contacts the gate stack 321 and the fin 310], 
[8] wherein the first dielectric cap layer 235 has a sidewall substantially aligned with a sidewall of the third dielectric feature 348 [as shown in Liao]; 
[9a] a second gate spacer [of Zhang modified to be the hybrid spacer 340/345/348 of Liao] on another sidewall of the one of the two gate stacks 321, the second gate spacer comprising; 
340, 348; a fifth dielectric layer 345 between the fourth dielectric layer and the sixth dielectric layer 340, 348, and a second dielectric cap 235 over the fourth 340, fifth 345, and sixth 348 dielectric layers [as taught in Liao, supra]; 
[9c] the fifth dielectric layer 345 having a dielectric constant less than those of the fourth 340 and sixth 480 dielectric layers [as taught in Liao, supra],
[9d] wherein the second dielectric cap is made of SiOC [as taught by Liao and Chang, supra]; and
[10a] an interlayer dielectric (ILD) layer 340 [of Zhang] in contact with a sidewall of the first dielectric cap 235 [of Liao used in Zhang] and sidewalls of the third 348 dielectric layer of the first gate spacer [because the dielectric cap 235 has a top surface coplanar with the gate stack in Liao, which would result in the same configuration in Zhang, thereby resulting in the ILD 340 of Zhang surrounding the entirety of the gate spacer 340/345/348, including the cap 235, and because the spacer footing exposed the sidewall of the third dielectric layer 340],
[10b] wherein in a cross section along a lengthwise direction of the fin 310, the second dielectric layer [i.e. the center dielectric layer 345 of Liao used in Zhang] of the first gate spacer is in contact with the epitaxy structure [of Zhang/Jung], and the fifth dielectric layer of the second gate spacer is in contact with the ILD layer 340 [because Zhang shows the second dielectric spacer 330 on the opposite sidewalls of the gate stacks 321 contacts the ILD 340]; and
[11a] a remaining spacer portion on the STI structure [of Lin included in Zhang (supra)], 
[11b] wherein the remaining spacer portion comprises a first material the same as the first dielectric feature, a second material the same as the second dielectric feature, and a third material is the same as the third dielectric feature [resulting from including each of the STI of Lin and the spacers of Liao in Zhang, resulting in the spacer and/or the footing of the spacer contacting the STI, as explained above under claims 1 and 14]. 
This is all of the features of claim 21.

With regard to claim 51, Zhang modified to include the STI structure of Lin and the gate spacers of Liao, further teaches,
51. (New) The semiconductor device of claim 21, wherein viewed in the cross section along the lengthwise direction of the fin, the ILD layer 340 [of Zhang] comprises a portion extending from sidewalls of the fourth, fifth, and sixth dielectric layers [of the 310 [of Zhang], to a top surface of the STI structure [of Lin used in Zhang].
Because the STI structure of Lin is below the top surface of the fin, and because each of the fins in Zhang and Lin are shown to be the same (as well as the same as in the Instant Application), the dielectric layer 340 of Zhang contacts each of the spacers 330, the top and side surfaces of the fin 310 and, by including the STI of Lin, would also contact the top surface of said STI because the dielectric layer 340 is blanket deposited after the STI is formed. 

I. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, Chang, and Kim.
Claim 45 reads,
45. (Previously Presented) The semiconductor device of claim 21, wherein in the cross section along the lengthwise direction of the fin, the epitaxy structure forms a vertical interface with the first, second, and third dielectric layers of the first gate spacer, and the vertical interface intersects with a lateral interface between the fin and a bottom surface of the first dielectric layer of the first gate spacer.
The prior art of Zhang in view of Lin, Jung, Liao, Chang, and Kim, as explained above, teaches each of the features of claim 21. 
Zhang modified according to Jung to trim the fin before forming the epitaxial structure and to include the gate spacer modified according to Liao or Liao/Kim to have the three layers with the footings results in the claimed “lateral interface between the fin and a bottom surface of the third dielectric feature” required by claim 45.
Zhang modified according to Lin, Jung, Liao, and Chang, does not show the claimed vertical interface between each of the first, second, and third dielectric features of the gate spacers.
Kim further shows that the stress-applying SiGe epitaxial structure 140 can be grown to sufficient height to form an interface between the all three dielectric layers, 130, 132, and 134 of the gate spacers (Kim: Figs. 1, 2, 9-10; ¶¶ 28, 30-32).
Inasmuch as none of Zhang, Liao, and Jung discusses how high the epitaxial layer is grown relative to the height of the gate electrode and the gate spacers formed thereon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to grow the epitaxial layer of Zhang, modified according to Jung and Zhou (supra), to sufficient height relative to the height of the gate electrode and gate spacers to form an interface between each of the three dielectric layers 340, 345, and 348 of the gate spacers of Liao used in Zhang, because Kim teaches that it is suitable to grow an epitaxial layer to a height sufficient to form and interface with all three layers of the gate spacers.  
So modified the claimed vertical and lateral interfaces exist and intersect at the top surface of the bottom portion of the fin of Zhang/Jung/Zhou.

J. Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin, Jung, Liao, Chang, and Lu.
Claim 50 reads,
50. (New) The semiconductor device of claim 1, wherein a thickness of the first dielectric feature and a thickness of the second dielectric feature are both smaller than a thickness of the third dielectric feature.
The prior art of Zhang in view of Lin, Jung, Liao, Chang, and Lu, as explained above, teaches each of the features of claim 1. 
As explained above, Zhang is modified to include the spacers of Liao made of the three dielectric layers 340, 345, and 348.  Liao further indicates that the center, low-k dielectric layer 345 of the spacer may have a thickness greater than that of either of the inner 340 and outer 348 dielectric layers making up the spacer, but does not limit the spacers in this manner:
Inner dielectric layer 340 occupies a lateral spacing between gate electrode 250 and source/drain contact metallization 260 corresponding to the inner spacer thickness Ts,r.  In some advantageous embodiments inner spacer thickness Ts,I is less than low-k spacer thickness Ts,LK. In some such embodiments, inner spacer thickness Ts, is 1-2 nm while low-k spacer thickness Ts,LK is 2-5 nm. 
(Liao: p. 10, lines 24-28; emphasis added)
Outer dielectric layer 348 occupies a lateral spacing between gate electrode 250 and source/drain contact metallization 260 that corresponds to the outer spacer thickness Ts,o.  In some advantageous embodiments, outer spacer thickness Ts,o is less than low-k spacer thickness Ts,LK.  In some such embodiments, outer spacer thickness Ts,o is 1-2 nm while low-k spacer thickness Ts,LK is 2-5 nm.
 (Liao: p. 12, lines 5-9; emphasis added)
Thus, based on the thickness range of 1-2 nm for each of the innermost 340 and outermost 348 dielectric layers, i.e. the claimed “third dielectric feature” and the “second dielectric feature”, respectively, Liao teaches that the thickness of the “second dielectric thickness” could be less than the thickness of the “third dielectric feature”.  However, Liao does not teach the claimed “first dielectric feature”, i.e. the center dielectric layer of the spacer having a low dielectric constant, can be thinner than the “third dielectric feature” as required by claim 50.
Lu, like Liao, teaches a spacer 108 composed of three dielectric layers, 110, 112, and 114, wherein the center dielectric layer 112 has a lower dielectric constant than the inner 110 and outer 114 dielectric layers (Lu: ¶ 36).  This is done at least for the same reasons as in Liao of (1) reducing the composite dielectric constant of the spacers (Lu: abstract, ¶ 36), and (2) increasing the etch resistance of the spacer during etching (Lu: ¶ 44).  With regard to the relative thicknesses of each of the first 110, second 112, and third 114 dielectric layers, Lu further states,
thickness of the second spacer 112a is greater than each of a thickness of the first spacer 110a and a thickness of the third spacer 114a, which should however not be construed as a limitation to the invention.  According to another embodiment of the invention, the thickness of the second spacer 112a may be less than or equal to at least one of the thickness of the first spacer 110a and the thickness of the third spacer 114a.
(Lu: ¶ 43; emphasis added)
Thus, Lu teaches the preferred relative thicknesses that are taught in Liao, but also explicitly states that the relative thicknesses are not limited and that the center, low-k dielectric layer 112a of the spacer can be “less than or equal to at least one of the thickness of the first spacer 110a and the thickness of the third spacer 114a”.  Therefore, Lu teaches (1) that the innermost spacer layer 110a, i.e. the claimed “third dielectric feature”, can be the thicker than the central dielectric layer 112a of the spacer, i.e. the claimed “first dielectric feature”, and (2) that the outermost spacer layer 114a, i.e. the claimed “second dielectric feature”, can be equal to the thickness of the central dielectric layer 112a, thereby making the innermost dielectric layer 110a, thicker than each of the central 112a and outermost 114a, dielectric layers of the spacer, which reads on the claimed relative thicknesses required in claim 50.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a thickness of each of the first dielectric feature 345 in Liao and a thickness of the second dielectric feature 348 in Liao smaller than a thickness of the third dielectric feature 340, because Lu proves that this relative thickness configuration is both suitable and a matter of design choice for a gate spacer used for the identical purpose as that in Liao (which is used in Zhang).
This is all of the features of claim 50.


V. Response to Arguments
Applicant’s arguments filed 11/24/2021 have been fully considered but they are either not persuasive or are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

A. Hu as the primary reference
Applicant argues that the applied prior art does not teach the new claim features directed to the “remaining spacer portion” on the “STI structure” as required in each of independent claims 1, 14, and 21.  In this regard, Applicant argues,
The Office Action (pp. 17-18) cites Fig. 3 of Liao (reproduced below) and asserts that layers 348, 345, and 340 of hybrid spacer 231 of Liao correspond to the claimed first, second, and third dielectric features of gate spacers. However, the Office Action does not point out which element of Liao corresponds to the claimed STI structure. Assuming, for the sake of argument, that the isolation dielectric material 280 of Liao corresponds to the claimed STI structure, Liao fails to disclose the features emphasized above.
In particular, as shown in Fig. 2 of Liao (reproduced above), outside the hybrid spacers 231 of Liao, there are no remaining portions of layers 348, 345, and 340 of hybrid spacer 231 of Liao on the isolation dielectric material 280 of Liao.  Jung, Zhou, Chang, Lu, and Kim are not cited to cure this deficiency. 
(Remarks filed 11/24/2021, pp. 13-14)
First, Examiner respectfully maintains that there is not support for the claimed “remaining spacer portion”, as explained above under the rejection under 35 USC 112(a).  To repeat in pertinent part, with regard to some residual portion of each of the first, second, and third dielectric layers that make up the gate spacers, also remaining on the STI structure, the Instant Application states only,
In the depicted embodiments, the dielectric layers 140, 150, 160 and 170 are absent except for in the gate spacers 190.  In some other embodiments, at least some portions of the dielectric layers 140, 150, 160 and 170 remain, such as, on the isolation dielectric 120 and/or sidewalls of the semiconductor fin 110.
(Instant Specification: ¶ 27; emphasis added)
Thus, the Instant Specification makes clear that (1) a portion of each of the first, second, and third dielectric layers may remain on the STI structure and (2) the remaining portions of the dielectric layers used to make the gate spacer are identical whether in the gate spacer or on the STI structure.  In addition, the “remaining spacer” is not shown in the drawings, despite Applicant stating that support exists in Fig. 13A of the Instant Application (Remarks filed 11/24/2021, p. 12).  In addition, there is no discussion in the Instant Specification as to how to distinguish that which is “spacer” versus that which is “remaining spacer”.  As such, there is not support for a “remaining spacer portion” as distinct from the “spacer”.  Rather there is only support for remaining portions of the dielectric layers used to make the gate spacers. 
Inasmuch as the Instant Application fails to point out the distinction between that which is “spacer” versus that which is “remaining spacer portion”, any portion of the spacers in Liao that extend onto the STI may be taken as the claimed “remaining spacer portion on the STI structure”, which would include, but is not limited to, the footing (e.g. 346) of Liao that results from depositing all three layers, 340, 345, and 348, and then performing a single etch.  
Finally, it is noted that each of Hu discloses a STI structure, albeit not shown to “laterally surround” the entire fin but Liao shows that the isolation structure 280 should surround the entire fin.  As such, the modification to Hu to make the STI 105 of Hu also laterally surround the fin, along with the modification to include the spacer of Liao, would result in the “remaining spacer portion on the STI structure”.
Based on the foregoing, Applicant’s arguments are not persuasive.

B. Zhang as the primary reference 
Applicant repeats the arguments directed to Liao allegedly not teaching the new claim feature requiring the “remaining spacer portion on the STI structure” (Remarks filed 11/24/2021, pp. 14-16).  Zhang discloses an isolation layer and that the newly cited reference, Lin, is used to address the new claim feature requiring the STI structure to laterally surround the fin.  As such, the modification to Zhang to make the STI of Zhang also laterally surround the fin, would result in the “remaining spacer portion on the STI structure”.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814